Exhibit 10.32

 

EXECUTION VERSION

 



ACTIVE 250749347

 

MEMBERSHIP INTEREST PURCHASE



AGREEMENT

By And AMONG

CCP CONCRETE/AGGREGATES LLC,

EAGLE MATERIALS INC.,

HAMMONTON FARMS, LLC

AND

TEICHERT, INC.

 

Dated as of April 17, 2020

 

 

 

--------------------------------------------------------------------------------

 

table of contents

Page

Article I – DEFINITIONS

1

 

1.1

Certain Definitions1

 

 

1.2

Cross-Reference of Definitions10

 

Article II – PURCHASE AND SALE OF INTERESTS

14

 

2.1

Purchase and Sale14

 

 

2.2

Purchase Price14

 

 

2.3

Purchase Price Adjustments.14

 

 

2.4

Allocation of Purchase Price16

 

Article III – CLOSING

17

 

3.1

Closing17

 

 

3.2

Closing Deliveries.17

 

 

3.3

Closing Cash Sweep19

 

Article IV – REPRESENTATIONS AND WARRANTIES OF SELLER

19

 

4.1

Organization and Good Standing of Seller and the Acquired Companies; No
Violations.19

 

 

4.2

Authorization of Agreement; Enforceability20

 

 

4.3

Ownership of Membership Interests; Subsidiaries.20

 

 

4.4

Conflicts; Consents of Third Parties.20

 

 

4.5

Financial Statements; No Undisclosed Liabilities; Indebtedness.21

 

 

4.6

Absence of Certain Developments.22

 

 

4.7

Taxes.24

 

 

4.8

Intellectual Property.24

 

 

4.9

Material Contracts.25

 

 

4.10

Employee Benefit Plans.27

 

 

4.11

Labor.29

 

 

4.12

Legal Proceedings30

 

 

4.13

Compliance with Laws; Permits.30

 

 

4.14

Environmental Matters31

 

 

4.15

Brokers32

 

 

4.16

Insurance32

 

 

4.17

Title to Assets; Sufficiency of Assets32

 

 

4.18

Customers and Suppliers33

 

 

4.19

Bank Accounts33

 

 

4.20

Intercompany Relationships33

 

 

4.21

Company Products and Liability33

 

 

4.22

Real Property33

 

 

4.23

Solvency36

 

- i -

 

--------------------------------------------------------------------------------

 

Article V – REPRESENTATIONS AND WARRANTIES OF BUYER

36

 

5.1

Organization and Good Standing36

 

 

5.2

Authorization of Agreement; Enforceability37

 

 

5.3

Conflicts; Consents of Third Parties.37

 

 

5.4

Legal Proceedings37

 

 

5.5

Brokers37

 

 

5.6

Solvency38

 

 

5.7

Investment Intent38

 

 

5.8

Investigation38

 

 

5.9

No Other Representations or Warranties38

 

Article VI – COVENANTS

40

 

6.1

Confidentiality; Preservation of Books and Records.40

 

 

6.2

Publicity40

 

 

6.3

Employment and Employee Benefits.41

 

 

6.4

Assistance and Cooperation.43

 

 

6.5

Tax Matters.43

 

 

6.6

D&O Insurance.45

 

 

6.7

Insurance.46

 

 

6.8

Litigation Support46

 

 

6.9

Use of Names.47

 

 

6.10

Guarantees; Commitments47

 

 

6.11

Restrictive Covenants48

 

 

6.12

Delivery of Books and Records; Data Room48

 

 

6.13

Teichert Guarantee.49

 

 

6.14

Post-Closing Conveyances49

 

Article VII – INDEMNITY

50

 

7.1

Survival of Representations and Warranties50

 

 

7.2

Obligation of Seller and Eagle Materials to Indemnify.50

 

 

7.3

Obligation of Buyer to Indemnify.51

 

 

7.4

Notice and Opportunity to Defend.52

 

 

7.5

Limitations on Liability.53

 

 

7.6

Other Indemnification Matters55

 

Article VIII – MISCELLANEOUS

55

 

8.1

Expenses55

 

 

8.2

Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.55

 

 

8.3

Specific Performance56

 

 

8.4

Entire Agreement; Amendments and Waivers56

 

 

8.5

Certain Interpretive Matters56

 

 

8.6

Notices57

 

 

8.7

Severability58

 

 

8.8

Binding Effect; Assignment; Third Party Beneficiaries58

 

 

8.9

Counterparts59

 

- ii -

 

--------------------------------------------------------------------------------

 

 

8.10

Disclosure Schedule59

 

 

8.11

Limitation on Recourse59

 

 

8.12

Provision Respecting Legal Representation60

 

 

8.13

Release.60

 

 

 

 

Exhibit A Form of Quitclaim Deed (Post-Closing Conveyances)

 

 

 

 

 

 

 

- iii -

 

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
April 17, 2020, is among CCP Concrete/Aggregates LLC, a Delaware limited
liability company (“Seller”), Eagle Materials Inc., a Delaware corporation
(“Eagle Materials”), Hammonton Farms, LLC, a Delaware limited liability company
(“Hammonton Farms”), and Teichert, Inc., a California corporation (“Teichert”
and, together with Hammonton Farms, “Buyer”). Each of Seller, Hammonton Farms,
Eagle Materials and Teichert may be referred to in this Agreement as a “Party”
and collectively as the “Parties.”

WHEREAS, Seller is the lawful owner of all of the issued and outstanding limited
liability company membership interests (the “Interests”) of each of Western
Aggregates LLC, a Nevada limited liability company (“Western”), and Mathews
Readymix LLC, a California limited liability company (“Mathews” and, together
with Western, the “Companies”); and

WHEREAS, (i) Seller desires to sell, and Hammonton Farms desires to purchase,
the Interests of Western, and (ii) Seller desires to sell, and Teichert desires
to purchase, the Interests of Mathews, in each case on the terms set forth
herein.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements hereinafter contained, and intending to be legally bound hereby,
the Parties hereby agree as follows:

Article I – DEFINITIONS

Certain Definitions

. For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

“Acquired Companies” means the Companies and any of their Subsidiaries.

“Acquired Companies Indebtedness” means the aggregate amount of outstanding
Indebtedness of the Acquired Companies as of immediately prior to Closing
without giving effect to the Transactions.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise. For the avoidance of doubt, the Acquired
Companies shall be deemed to be Affiliates of (a) Seller until the Closing and
(b) Buyer from and after the Closing.

“American Ready Mix” means Pyramid Materials, Inc., d/b/a American Ready Mix.

“Ancillary Agreements” means the Cement Purchase Agreement, the Transition
Services Agreement and each other agreement, document, instrument and/or
certificate referred to in this Agreement to be executed in connection with the
Transactions.

 

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” means all U.S. and non‑U.S. Laws relating to the
prevention of corruption and bribery, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.

“Business Day” means any day of the year on which national banking institutions
in Texas and California are open to the public for conducting business and are
not required or authorized by Law to close.

“Capital Expenditure Plan” means the Companies’ plan for annual capital
expenditures as set forth on Section 1.1(a) of the Company Disclosure Schedule.

“Cash” means the amount of cash, cash equivalents and bank deposits as reflected
on the books and records, and certificates of deposit, of the Acquired Companies
as of 11:59 p.m. (Pacific time) on the date hereof (without giving effect to the
Transactions but after taking into account the Closing Cash Sweep), less the
amounts of any issued but unpaid checks, drafts and wire transfers issued on or
prior to 11:59 p.m. (Pacific time) on the date hereof (without giving effect to
the Transactions but after taking into account the Closing Cash Sweep).

“Cement Purchase Agreement” means that certain Cement Purchase Agreement entered
into as of the Closing by Nevada Cement and American Ready Mix, pursuant to
which Nevada Cement will supply cement to American Ready Mix.

“Centex Property” means the real property described on Section 1.1(b) of the
Company Disclosure Schedule.

“Closing Cash Amount” means the actual amount of Cash, which amount shall in no
event be less than $0 or greater than $25,000.

“Closing Cash Sweep” means the transfer of Cash out of the Acquired Companies’
accounts by Seller or one of its Affiliates (other than the Acquired Companies)
at or about the close of business (Pacific time) on the date hereof.

“Closing Purchase Price” means an amount equal to the following:

(a)the Base Purchase Price; plus

 

(b)

the Estimated Cash Amount; minus

 

(c)

the Estimated Acquired Companies Indebtedness; minus

 

(d)

the Estimated Transaction Expenses.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Employees” means the employees of the Acquired Companies.

“Company Intellectual Property” means all Intellectual Property owned by, or
licensed exclusively to, the Acquired Companies.

2

--------------------------------------------------------------------------------

 

“Company IP Agreements” means all written licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue and other
Contracts (including any right to receive or obligation to pay royalties or any
other consideration), relating to Intellectual Property to which any Acquired
Company is a party or pursuant to which its Intellectual Property assets are
bound.

“Company Products” means the products that any Acquired Company (a) currently
manufactures, markets, distributes, makes available or sells to third parties,
or (b) has previously manufactured, marketed, distributed, made available or
sold to third parties.

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
October 26, 2016, by and among A. Teichert & Son, Inc., Seller and Western, as
amended by the parties thereto pursuant to that certain Amendment No. 1 dated as
of August 8, 2019.

“Contract” means any oral or written contract, indenture, note, bond, lease,
license, commitment, instrument or other agreement or obligation that is legally
binding.

“Copyrights” means copyrights and works of authorship, and all registrations and
pending applications to register the same.

“Dantoni Rail Property” means the real property described on Section 1.1(c) of
the Company Disclosure Schedule.

“Enforceability Exceptions” means, with respect to enforcement of the terms and
provisions of this Agreement, (a) the effect of any applicable Law of general
application relating to bankruptcy, reorganization, insolvency, moratorium or
similar Laws affecting creditors’ rights and relief of debtors generally and (b)
the effect of general principles of equity, including general principles of
equity governing specific performance, injunctive relief and other equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

“Environmental Law” means any Law relating to the protection of the environment
or preservation of natural resources, including the use, storage, recycling,
treatment, generation, transportation, processing, handling, disposal or Release
of any Hazardous Substances, in each case as in effect as of the date of this
Agreement.

“Estimated Cash Amount” means the estimated amount of Cash, which amount shall
in no event be less than $0 or greater than $25,000.

“Final Adjustment Amount” means an amount, which may be positive or negative,
equal to the Final Purchase Price minus the Closing Purchase Price.

“Final Purchase Price” means an amount equal to the following:

(a)the Base Purchase Price; plus

 

(b)

the Closing Cash Amount; minus

 

(c)

the Closing Acquired Companies Indebtedness; minus

3

--------------------------------------------------------------------------------

 

 

(d)

the Closing Transaction Expenses.

“Fraud” means liability for actual fraud under Delaware common law (excluding
constructive fraud and negligent fraud), in any case, solely with respect to the
representations and warranties contained in Article IV or Article V.

“Fundamental Buyer Representations” means the representations and warranties
made by Buyer in Sections 5.1 [Organization and Good Standing], Section 5.2
[Authorization of the Agreement; Enforceability] and Section 5.5 [Brokers].

“Fundamental Seller Representations” means the representations and warranties
made by Seller in Sections 4.1(a) [Organization and Good Standing of Seller and
the Acquired Companies], Section 4.2 [Authorization of the Agreement;
Enforceability], Section 4.3 [Ownership of Membership Interests; Subsidiaries],
Section 4.7 [Taxes] and Section 4.15 [Brokers].

“GAAP” means United States generally accepted accounting principles.

“Governmental Body” means any federal, state, provincial, territorial, local,
municipal or foreign government, regulatory, self-regulatory, legislative,
arbitral or administrative body, or any agency, bureau, board, commission,
court, department, tribunal or instrumentality thereof.

“Hazardous Substance” means (a) any chemical, material or substance regulated as
hazardous or toxic or as a pollutant, contaminant or waste under any
Environmental Law and (b) petroleum, petroleum products, radioactive materials,
asbestos or polychlorinated biphenyls.

“Indebtedness” means, without duplication, (a) all indebtedness for borrowed
money, (b) all obligations evidenced by notes, bonds, debentures or other
similar instruments (other than the bonds set forth on Section 1.1(d) of the
Company Disclosure Schedule), (c) all obligations as an account party under
letters of credit (to the extent such letter of credit has been drawn by the
beneficiary thereof) or similar facilities, (d) obligations for the deferred
purchase price of property or services, including any “earn-out” or other
deferred purchase price obligations, (e) obligations in respect of any leases
that are required by GAAP to be capitalized (calculated in accordance with
GAAP), (f) all direct or indirect guarantee, support or keep well obligations in
respect of obligations of the kind referred to in clauses (a) through (e), (g)
obligations in respect of interest under any existing interest rate swap or
hedge agreement entered into by any of the Acquired Companies, and (h) all
accrued and unpaid interest and any applicable prepayment, breakage or other
premiums, fees or penalties required to be paid with respect to any of the
foregoing. Notwithstanding the foregoing, “Indebtedness” shall not include (i)
intercompany indebtedness solely among the Acquired Companies, (ii) any
guarantees or other Liabilities with respect to any credit facility or publicly
traded notes of Eagle Materials or any publicly traded entity resulting from the
Spin-Off, in each case, that will be released in connection with Closing, (iii)
liabilities of the type included in Working Capital or (iv) any amounts included
in the calculation of Transaction Expenses.

“Independent Accounting Firm” means PricewaterhouseCoopers.

4

--------------------------------------------------------------------------------

 

“Intellectual Property” means the following subsisting throughout the world:
(a) Patents, (b) Trademarks and Internet domain names, (c) Copyrights, (d) Trade
Secrets and (e) other intellectual property or similar proprietary rights
therein (including remedies against infringement thereof and rights of
protection of interest therein under the Laws of all jurisdictions).

“IRS” means the Internal Revenue Service.

“Knowledge of Buyer” means the actual knowledge of those Persons identified on
Section 1.1(a) of the Buyer Disclosure Schedule.

“Knowledge of Seller” means the actual knowledge of those Persons identified on
Section 1.1(e) of the Company Disclosure Schedule, in each case, solely with
respect to the representations and warranties listed alongside the name of such
Person on Section 1.1(e) of the Company Disclosure Schedule.

“Law” means any domestic, foreign, federal, state or local law (including common
law), statute, code, ordinance, rule or regulation of any Governmental Body.

“Legal Proceeding” means any judicial, administrative, investigative or arbitral
actions, suits or proceedings (public or private) by or before a Governmental
Body.

“Liabilities” means any and all Losses, debts, obligations and liabilities,
whether accrued or unaccrued, fixed or variable, known or unknown, absolute or
contingent, matured or unmatured or determined or determinable.

“Lien” means any lien, encumbrance, security interest, pledge, mortgage, deed of
trust, hypothecation, claim, lease, charge, option, right of first refusal,
easement, servitude, community property interest or transfer restriction.

“Material Adverse Effect” means any fact, change, event, occurrence or
development that, individually or in the aggregate with other facts, changes,
events, occurrences or developments, has, or would reasonably be expected to
have, a material adverse effect on the business, financial condition or results
of operations of the Acquired Companies; provided, none of the following shall
constitute or be deemed to contribute to a Material Adverse Effect, or shall
otherwise be taken into account in determining whether a Material Adverse Effect
has occurred or would reasonably be expected to occur: (a) changes or proposed
changes in applicable Laws or GAAP (or the interpretation of GAAP) after the
date hereof, (b) changes in general economic, business, labor or regulatory
conditions, or changes in securities, credit or other financial markets,
including interest rates or exchange rates, in the United States, regionally,
locally or globally, or changes generally affecting the industries (including
seasonal fluctuations) in which the Acquired Companies operate, (c) (i) changes
in global, national, regional or local political conditions (including the
outbreak or escalation of war (whether or not declared) or hostilities, military
action, sabotage or acts of terrorism), or (ii) changes due to natural disasters
or changes in the weather or changes due to the outbreak or worsening of an
epidemic, pandemic or other health crisis (including, for the avoidance of
doubt, the outbreak of Coronavirus Disease (COVID-19)), (d) the occurrence of
any broad-based cyber, military or terrorist attack, whether inside or outside
the United States, (e) actions or omissions required of the Acquired Companies
or Seller by Law or under this Agreement or taken or not taken at the written
request of, or with the written consent

5

--------------------------------------------------------------------------------

 

of, Buyer or any of its Affiliates, (f) the announcement, pendency or
consummation of this Agreement and the Transactions, including the identity of,
or the effect of any fact or circumstances relating to, Buyer or any of its
Affiliates, (g) the breach of this Agreement by Buyer or (h) the failure of the
financial or operating performance of the Acquired Companies to meet internal or
external projections, forecasts, expectations or budgets for any period
(provided, that the underlying causes of such failure, to the extent not
otherwise excluded by this definition, may be deemed to contribute to a Material
Adverse Effect); provided, that with respect to the foregoing subclauses (a),
(b), (c) and (d), any such fact, change, event, occurrence or development shall
be taken into account if and to the extent it, individually or in the aggregate
with any other fact, change, event, occurrence or development,
disproportionately affects the Acquired Companies, taken as a whole, compared to
other companies operating in the industries in which the Acquired Companies
operate.

“Material Company IP Agreements” means Company IP Agreements (other than
non-disclosure agreements, employee and independent contractor agreements and
nonexclusive license agreements for “off-the-shelf” software, or software
licensed pursuant to “click through” or similar stock agreements), pursuant to
which: (a) any Acquired Company is granted any license to any Intellectual
Property of any third person that is material to the conduct of the business of
the Acquired Companies, as currently conducted or which involved payments by any
Acquired Company in excess of $75,000 for the twelve months ended December 31,
2019, or (b) any Acquired Company grants any third person any license in or to
any Company Intellectual Property, other than non-exclusive licenses granted in
the ordinary course of business which do not impair the conduct of the business
of the Acquired Companies as currently conducted.

“Nevada Cement” means Nevada Cement Company LLC, a Nevada limited liability
company, an Affiliate of Seller.

“Order” means any order, injunction, judgment, decree, ruling, writ or
arbitration award of a Governmental Body.

“Organizational Documents” means the documents by which any Person (other than
an individual) establishes its legal existence or governs its internal
affairs.  For example, the “Organizational Documents” of (a) a Delaware limited
liability company would be its certificate of formation and operating agreement
or (b) a Delaware corporation would be its certificate of incorporation and
bylaws.

“Patents” means registered patents and pending patent applications, and all
provisional patent applications, continuations, continuations-in-part,
divisions, reissues, reexaminations, substitutions, renewals, and extensions of
the foregoing.

“Permits” means any approvals, authorizations, clearances, consents, licenses,
permits or certificates of a Governmental Body.

“Permitted Liens” means (a) restrictions, easements, covenants, reservations,
rights of way or other similar matters of title to any of the Acquired
Companies’ real property interests of record for the Real Property or the Yuba
Goldfields; (b) Liens for Taxes, assessments or other governmental charges not
yet delinquent and for those being contested in good faith by appropriate
proceedings and for which adequate reserves have been established therefor in
accordance with

6

--------------------------------------------------------------------------------

 

GAAP; (c) Liens listed on Section 1.1(f) of the Company Disclosure Schedule; (d)
mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the ordinary course of business or that are being contested by any
Acquired Company in good faith; (e) Liens arising under original purchase price
conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business; (f) Liens that would be shown by a current,
accurate survey of any real property owned, leased or licensed by the Acquired
Companies; (g) zoning, entitlement and other similar land use regulations;
(h) title of a lessor under a capital or operating lease; (i) Liens that have
been placed by any developer, landlord or other third party on property owned by
third parties over which any Acquired Company has easement rights and
subordination or similar agreements relating thereto; (j) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance,
social security or other similar obligations; (k) Liens not created by Seller,
the Acquired Companies or their Affiliates that affect the underlying fee
interest of any real property leased by the Acquired Companies;
(l) non-exclusive licenses or other similar rights granted to Company
Intellectual Property; (m) Liens that will be released prior to or as of the
Closing; (n) Liens arising under this Agreement; (o) Liens created by or through
Buyer or its Affiliates; (p) transfer restrictions under applicable securities
laws, if any; (q) Liens securing Indebtedness that will be released in
connection with the Closing; and (r) such other, non‑monetary Liens that,
individually or in the aggregate, could not reasonably be expected to result in
a material reduction in the value of, or interfere in any material respect with
the use or operation of, the properties or assets to which they relate.

“Person” means any individual, corporation, partnership, firm, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity (including any
group of any of the foregoing).

“Personal Information” means information pertaining to an identified and/or
identifiable individual that is regulated or protected by one or more federal or
state information privacy or security Laws, including, but not limited to, an
individual’s name, address, credit or payment card information, bank account
number, email address, date of birth, government-issued identifier and social
security number.

“Post-Closing Period” means any taxable period beginning after the date hereof
(and the post-Closing portion of any Straddle Period).

“Pre-Closing Period” means any taxable period ending on or before the date
hereof (and the pre-Closing portion of any Straddle Period).

“Real Property” means the Mathews Owned Real Property, the Mathews Leased Real
Property and the Western Leased Real Property.

“Related Party” of any Party means such Party’s Affiliates and each controlling
Person, shareholder, director, officer, employee, agent, representative, member,
manager, general or limited partner, former, current or future direct or
indirect equityholder or assignee of such Party and its Affiliates.  

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of any
Hazardous Substances into the environment.

7

--------------------------------------------------------------------------------

 

“Solvent” means, with respect to any Person, that:

(a)the amount of the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis as of such date, exceeds, on a
consolidated basis, the amount of all liabilities of such Person and its
Subsidiaries on a consolidated basis, contingent or otherwise;

(b)the present fair saleable value of the property (on a going-concern basis) of
such Person and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business;

(c)such Person and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and

(d)such Person and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, any business or transaction contemplated as
of the date hereof for which they have unreasonably small capital.

“Spin-Off” means the separation of Eagle Materials’ heavy materials and light
materials businesses into two independent, publicly traded entities by means of
a tax-free spin-off.

“Straddle Period” means any taxable period that begins on or before and ends
after the date hereof.

“Subsidiary” of any Person means any other Person of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership ownership
interests, or the ability to elect a majority of the board of directors or
others performing similar functions, are, as of such date, directly or
indirectly owned, controlled or held by, or a majority of such other Person’s
gains or losses is entitled to be allocated to, the first Person or one or more
subsidiaries of the first Person.

“Tax Return” means all federal, state, local or foreign returns, declarations,
reports, estimates, information returns and statements in respect of any Taxes.

“Taxes” means (a) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other like assessments imposed by any Governmental Body,
including all net income, gross receipts, capital, sales, use, ad valorem, value
added, transfer, franchise, profits, alternative, environmental, inventory,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property (real or personal) and estimated
taxes, customs duties, assessments and charges of any kind whatsoever and
(b) all interest, penalties, fines, additions to Tax or additional amounts
imposed by any Governmental Body in connection with any item described in
clause (a) of this definition. “Tax” and “Taxing” shall have correlative
meanings.

“Third Party Claim” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena

8

--------------------------------------------------------------------------------

 

or investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity made or brought by any Person who is not
a Party to this Agreement or an Affiliate of a Party to this Agreement or a
representative of the foregoing.

“Trade Secrets” means trade secrets and other confidential information,
including know-how, inventions, data collections, development tools, diagrams,
formulae, methods, processes and processing instructions, technical data,
databases, specifications, research and development information, technology,
product roadmaps, customer lists and any other proprietary information, in each
case, to the extent any of the foregoing derives independent economic value
(actual or potential) from not being generally known to other persons who can
obtain economic value from its disclosure or use. 

“Trademarks” means trademarks, service marks, trade names, designs, logos,
slogans, and all registrations and pending applications to register the
foregoing and all of the goodwill associated with the foregoing.

“Transaction Expenses” means any and all (a) legal, accounting, tax, financial
advisory and other professional or transaction related costs, fees and expenses
incurred by the Acquired Companies in connection with this Agreement or pursuing
or completing the Transactions (including any amounts owed to any consultants,
auditors, accountants, attorneys, brokers or investment bankers), (b) payments
of bonuses or severance which become due (or are currently outstanding) or are
otherwise required to be made by the Acquired Companies, in each case, solely as
a result of the execution of this Agreement and the consummation of the
Transactions (for the avoidance of doubt, excluding any bonuses, severance or
similar payments initiated by Buyer or its Affiliates and any such payments
arising in connection with actions taken or initiated by Buyer or any of its
Affiliates at or following the Closing or that are otherwise incurred following
the Closing), and (c) the employer portion of any payroll, or similar Taxes, if
any, required to be paid by Buyer (on behalf of the Acquired Companies) or the
Acquired Companies with respect to the amounts described in clauses (a) and (b),
in each case of clauses (a) through (c), that have not been paid by or on behalf
of the Acquired Companies as of immediately prior to Closing.  For the avoidance
of doubt, “Transaction Expenses” shall not include any amounts included in
Indebtedness.

“Transition Services Agreement” means that certain Transition Services Agreement
entered into as of the Closing by Eagle Materials and Buyer, pursuant to which
Eagle Materials shall provide certain transitional assistance as described in
such agreement.

“Vested Rights Area” means the real property described on Section 1.1(g) of the
Company Disclosure Schedule.

“Working Capital” means the aggregate current assets of the Acquired Companies
(other than any Cash), net of the aggregate current liabilities of the Acquired
Companies (including any reserve for any current period unpaid property or other
non-income Taxes).  Notwithstanding anything to the contrary, “current assets”
and “current liabilities” includes all current tax assets and current tax
liabilities, respectively, which excludes all deferred tax assets and deferred
tax liabilities.      

9

--------------------------------------------------------------------------------

 

“Yuba Goldfields” means the real property described on Section 1.1(h) of the
Company Disclosure Schedule.

Cross-Reference of Definitions

.  Each capitalized term listed below is defined in the corresponding section of
this Agreement:

Term

Section No.

$

Section 8.5(b)

Acquired Companies

Section 1.1

Acquired Companies Indebtedness

Section 1.1

Acquired Company 401(k) Plan

Section 6.5(f)

Affiliate

Section 1.1

Agreed Tax Treatment

Section 6.5(g)

Agreement

Preamble

American Ready Mix

Section 1.1

Ancillary Agreements

Section 1.1

Anti-Corruption Laws

Section 1.1

Assignment and Transfer Agreement

Section 3.2(a)(i)

Base Purchase Price

Section 2.2

Benefit Plan

Section 4.10(a)

Benefit Transition Date

Section 6.3(g)

Business Day

Section 1.1

Buyer

Preamble

Buyer 401(k) Plan

Section 6.3(e)

Buyer Disclosure Schedule

Article V

Buyer Indemnified Parties

Section 7.2(a)

Buyer Releasees

Section 8.13(b)

Cap

Section 7.2(b)

Capital Expenditure Plan

Section 1.1

Cash

Section 1.1

Cement Purchase Agreement

Section 1.1

Centex Property

Section 1.1

Claim Notice

Section 7.4(a)

Closing

Section 3.1

Closing Acquired Companies Indebtedness

Section 2.3(b)

Closing Cash Amount

Section 1.1

Closing Cash Sweep

Section 1.1

Closing Purchase Price

Section 1.1

Closing Report

Section 2.3(b)

Closing Transaction Expenses

Section 2.3(b)

10

--------------------------------------------------------------------------------

 

Term

Section No.

COBRA

Section 6.3(g)

COBRA Participants

Section 6.3(g)

Code

Section 1.1

Companies

Recitals

Company Disclosure Schedule

Article IV

Company Employees

Section 1.1

Company Intellectual Property

Section 1.1

Company IP Agreements

Section 1.1

Company Plan

Section 4.10(a)

Company Products

Section 1.1

Confidential Information

Section 6.1(a)

Confidentiality Agreement

Section 1.1

Continuation Coverage

Section 6.3(g)

Continuing Company Employee

Section 6.3(e)

Contract

Section 1.1

control

Section 1.1

controlled by

Section 1.1

Copyrights

Section 1.1

Dantoni Rail Property

Section 1.1

De Minimis Claim

Section 7.2(b)

Deductible

Section 7.2(b)

Direct Claim

Section 7.4(d)

Disclaimed Real Estate

Section 5.9

Dispute Notice

Section 2.3(c)

Draft Allocation

Section 2.4

Eagle Materials

Preamble

Enforceability Exceptions

Section 1.1

Environmental Law

Section 1.1

ERISA

Section 4.10(a)

Estimated Acquired Companies Indebtedness

Section 2.3(a)

Estimated Cash Amount

Section 1.1

Estimated Closing Report

Section 2.3(a)

Estimated Transaction Expenses

Section 2.3(a)

Final Adjustment Amount

Section 1.1

Final Allocation

Section 2.4

Final Purchase Price

Section 1.1

Financial Statements

Section 4.5(a)

Flow-Through Returns

Section 6.5(a)

11

--------------------------------------------------------------------------------

 

Term

Section No.

Fraud

Section 1.1

Fundamental Buyer Representations

Section 1.1

Fundamental Seller Representations

Section 1.1

GAAP

Section 1.1

Governmental Body

Section 1.1

Guarantees

Section 6.10

Hammonton Farms

Preamble

Hazardous Substance

Section 1.1

Indebtedness

Section 1.1

Indemnified Director and Officer

Section 6.6(a)

Indemnified Party

Section 7.4(a)

Indemnifying Party

Section 7.4(a)

Independent Accounting Firm

Section 1.1

Initiating Party

Section 6.8

Insurance Policies

Section 4.16

Intellectual Property

Section 1.1

Interests

Recitals

IRS

Section 1.1

Knowledge of Buyer

Section 1.1

Knowledge of Seller

Section 1.1

Law

Section 1.1

Legal Proceeding

Section 1.1

Liabilities

Section 1.1

Lien

Section 1.1

Loss

Section 7.2(a)

Losses

Section 7.2(a)

Material Adverse Effect

Section 1.1

Material Company IP Agreements

Section 1.1

Material Contract

Section 4.9(a)

Material Contracts

Section 4.9(a)

Mathews

Recitals

Mathews Leased Real Property

Section 4.22(b)

Mathews Owned Real Property

Section 4.22(a)

Mathews Real Property Leases

Section 4.22(b)

Nevada Cement

Section 1.1

Order

Section 1.1

Organizational Documents

Section 1.1

Parties

Preamble

12

--------------------------------------------------------------------------------

 

Term

Section No.

Party

Preamble

Patents

Section 1.1

Permits

Section 1.1

Permitted Liens

Section 1.1

Person

Section 1.1

Personal Information

Section 1.1

Post-Closing Period

Section 1.1

Pre-Closing Period

Section 1.1

Privileged Communications

Section 8.12

Real Property

Section 1.1

Related Party

Section 1.1

Release

Section 1.1

Restricted Activities

Section 6.11(a)

Restricted Activity

Section 6.11(a)

Retained Property

Section 6.14

Securities Act

Section 5.7

Seller

Preamble

Seller 401(k) Plan

Section 6.3(e)

Seller Counsel

Section 8.12(a)

Seller Indemnified Parties

Section 7.3(a)

Seller Indemnifying Parties

Section 7.2(a)

Seller Name

Section 6.9(a)

Seller Plan

Section 4.10(a)

Seller Releasees

Section 8.13(a)

Significant Customers

Section 4.18

Significant Suppliers

Section 4.18

Solvent

Section 1.1

Spin-Off

Section 1.1

Straddle Period

Section 1.1

Subsidiary

Section 1.1

Tax

Section 1.1

Tax Return

Section 1.1

Taxes

Section 1.1

Taxing

Section 1.1

Teichert

Preamble

Teichert Guarantee

Section 6.13(a)

Third Party Claim

Section 1.1

Trade Secrets

Section 1.1

13

--------------------------------------------------------------------------------

 

Term

Section No.

Trademarks

Section 1.1

Transaction Expenses

Section 1.1

Transactions

Section 2.1

Transition Services Agreement

Section 1.1

under common control with

Section 1.1

Valuation Report

Section 6.5(g)

Vested Rights Appeal

Section 6.4(a)

Vested Rights Area

Section 1.1

Western

Recitals

Western Leased Real Property

Section 4.22(c)

Western Real Property Leases

Section 4.22(c)

Working Capital

Section 1.1

Yuba Goldfields

Section 1.1

Yuba Goldfields Agreements

Section 4.22(g)

 

Article II – PURCHASE AND SALE OF INTERESTS

Purchase and Sale

. At the Closing, (a) Seller hereby sells, assigns, transfers, conveys and
delivers to Hammonton Farms, and Hammonton Farms hereby purchases and accepts
from Seller, all of Seller’s rights, title and interest in the Interests of
Western, and (b) Seller hereby sells, assigns, transfers, conveys and delivers
to Teichert, and Teichert hereby purchases and accepts from Seller, all of
Seller’s rights, title and interest in the Interests of Mathews, in each case
free and clear of all Liens (other than Permitted Liens), on the terms set forth
in this Agreement (the transactions contemplated by this Agreement and the
Ancillary Agreements, the “Transactions”).

Purchase Price

. The Interests will be sold to Buyer for an aggregate purchase price of
$93,500,000 (the “Base Purchase Price”), subject to adjustment as provided in
Section 2.3.  At the Closing, Buyer shall pay to Seller (or its designee), by
wire transfer of immediately available funds to such account as directed by
Seller, the Closing Purchase Price.

2.3Purchase Price Adjustments.

(a)Prior to the date hereof, Seller has delivered to Buyer a report (the
“Estimated Closing Report”) setting forth its good faith calculation of (i) the
estimated Acquired Companies Indebtedness (“Estimated Acquired Companies
Indebtedness”); (ii) the estimated Transaction Expenses (“Estimated Transaction
Expenses”), (iii) the Estimated Cash Amount and (iv) the Closing Purchase
Price.  The Estimated Closing Report shall be binding on the Parties hereto for
purposes of determining the Estimated Acquired Companies Indebtedness, Estimated
Transaction Expenses, the Estimated Cash Amount and the Closing Purchase
Price.  

(b)Within ninety (90) days after the date hereof, Buyer shall prepare and
deliver to Seller a report (the “Closing Report”) setting forth its good faith
calculations of (i) the

14

--------------------------------------------------------------------------------

 

Acquired Companies Indebtedness (“Closing Acquired Companies Indebtedness”);
(ii) Transaction Expenses (“Closing Transaction Expenses”); (iii) the Closing
Cash Amount and (iv) the Final Adjustment Amount, in each case, calculated as of
the Closing.  Buyer (A) shall deliver to Seller any documentary materials and
analyses used in the preparation of the Closing Report that are reasonably
requested by Seller and (B) shall, and shall use its reasonable best efforts to
cause its accountants to, cooperate with and assist Seller and its accountants
in the conduct of the review of such documentary materials and analyses,
including by providing reasonable access to any books, records and work papers
and making available personnel to the extent reasonably required in connection
with such review.  Buyer agrees that, following the Closing through the date
that the Closing Report becomes final, binding and conclusive on all Parties in
accordance with this Section 2.3, it will maintain records in a manner that is
not inconsistent with the past practice of the business of the Companies to the
extent required to meet Buyer’s obligations set forth in this Section 2.3(b).

(c)In the event that Seller does not agree that the Closing Report prepared by
Buyer accurately reflects all or any portion of the Closing Cash Amount, the
Closing Acquired Companies Indebtedness, the Closing Transaction Expenses or the
Final Adjustment Amount, or that the Closing Report was prepared in the manner
required by this Agreement, Seller shall, within forty-five (45) days of the
date on which Buyer delivers the Closing Report to Seller, prepare and deliver
to Buyer a written notice of dispute (the “Dispute Notice”), which Dispute
Notice shall set forth the basis for the dispute.  In the event that Seller does
not deliver a Dispute Notice to Buyer within the time period required by the
immediately preceding sentence, then the Closing Report prepared by Buyer,
including the Closing Cash Amount, the Closing Acquired Companies Indebtedness,
the Closing Transaction Expenses and the Final Adjustment Amount set forth
therein shall be deemed to be and shall become final, binding and conclusive on
all of the Parties hereto.

(d)In the event that Seller timely delivers a Dispute Notice to Buyer in
accordance with the terms hereof, Buyer and Seller shall attempt to reconcile
the disputed items, and any resolution by them as to any such disputes shall be
final, binding and conclusive on all of the Parties hereto.  If Seller and Buyer
are unable to resolve any such dispute within twenty (20) Business Days of
Buyer’s receipt of the Dispute Notice from Seller, Buyer and Seller shall submit
the items remaining in dispute for resolution to the Independent Accounting
Firm.  Promptly following the submission of the items in dispute to the
Independent Accounting Firm, and in any event within ten (10) Business Days
following such submission, each of Buyer and Seller shall submit to such
Independent Accounting Firm (and the other Party) all documentary materials and
analyses that Buyer or Seller, as the case may be, believes to be relevant to a
resolution of the dispute set forth in the Dispute Notice.  The Independent
Accounting Firm shall consider only those items or amounts set forth in the
Closing Report as to which Seller has disagreed in the Dispute Notice.  The
Independent Accounting Firm’s determination shall be based solely on written
submissions by Seller and Buyer that are in accordance with the applicable
definitions, guidelines and procedures set forth herein (i.e., not on the basis
of independent review).  Neither Party shall engage in any ex parte
communications with the Independent Accounting Firm.  The Independent Accounting
Firm shall, within thirty (30) days after receipt of all such submissions by
Buyer and Seller, determine and deliver to Buyer and Seller a written report
containing such Independent Accounting Firm’s determination of all disputed
matters submitted to it for resolution, and such written report and the
determinations contained therein shall be final, binding and conclusive on all
of the Parties hereto.  With respect to each disputed item, such

15

--------------------------------------------------------------------------------

 

determination, if not in accordance with the position of either Buyer or Seller,
shall not be in excess of the higher, nor less than the lower, of the amounts
advocated by Seller in the Dispute Notice or Buyer in the Closing Report.  The
fees and expenses of the Independent Accounting Firm shall be paid by Seller, on
the one hand, and by Buyer, on the other hand, based upon the actual amount not
awarded to Seller or Buyer, respectively, in relation to the aggregate amount
actually contested by Seller and Buyer.

(e)Within three (3) Business Days after the Closing Report has become final,
binding and conclusive on all Parties in accordance with this Section 2.3,
(i) Buyer shall pay to Seller (or its designee) the Final Adjustment Amount, if
such amount is positive, or (ii) Seller shall pay to Buyer (or its designee) the
Final Adjustment Amount, if such amount is negative.  Payments under this
Section 2.3(e) shall be made by wire transfer of immediately available funds to
an account that is designated by the Party entitled to payment.

(f)Any payments made pursuant to this Section 2.3 and any indemnification
payments made pursuant to Article VII shall be treated as adjustments to the
Closing Purchase Price by the Parties for Tax purposes, unless otherwise
required by Law.

Allocation of Purchase Price

(a).  Within the later of (a) sixty (60) days after the date hereof or (b)
forty-five (45) days following the final determination of the Final Adjustment
Amount pursuant to Section 2.3, Buyer shall deliver to Seller a draft allocation
of the Closing Purchase Price (as adjusted pursuant to Section 2.3) and all
other amounts treated as consideration for U.S. federal income tax purposes
among the assets of the Companies (the “Draft Allocation”).  The Draft
Allocation shall be prepared in accordance with Section 1060 of the Code.  If
Seller disagrees with the Draft Allocation, Seller may, within sixty (60) days
after receipt of the Draft Allocation, deliver a written notice to Buyer to such
effect, specifying those items as to which Seller disagrees and setting forth
Seller’s proposed allocation in respect of those items.  Buyer and Seller shall
then use their commercially reasonable efforts to reach agreement on any such
disputed items or amounts.  If, after using commercially reasonable efforts,
Buyer and Seller are unable to reach such agreement, each of Buyer and Seller
may adopt separate positions on their respective Tax Returns with respect to
such disputed items or amounts.  Assuming that Buyer and Seller reach such an
agreement (the “Final Allocation”), such Final Allocation shall be conclusive
and binding on all Parties.  Buyer and Seller agree that they (i) shall (and
shall cause their respective Affiliates to) prepare and file all Tax Returns
(and IRS Forms 8594) in a manner consistent with the Agreed Tax Treatment and
the Final Allocation and (ii) shall not take (and shall cause their respective
Affiliates not to take) any Tax position that is inconsistent with the Agreed
Tax Treatment or the Final Allocation, in each case unless otherwise required by
a “determination” within the meaning of Section 1313(a) of the Code.

Article III – CLOSING

Closing

. The closing of the Transactions (the “Closing”) shall take place by electronic
transmission of documents (in .pdf format) (except to the extent that local
California or Nevada Law requires transmission of an original document) and by
wire transfer of funds (or in such other manner as the Parties may mutually
designate in writing) on the date hereof.  The Closing shall be deemed effective
at the close of business (Pacific time) on the date hereof and after giving
effect to the Closing Cash Sweep.

16

--------------------------------------------------------------------------------

 

3.2Closing Deliveries.

(a)At or prior to the Closing, Seller shall deliver, or cause to be delivered,
to Buyer the following:

(i)a duly executed counterpart to an assignment and transfer agreement
transferring the Interests to Buyer free and clear of all Liens (other than
Permitted Liens) (the “Assignment and Transfer Agreement”);

(ii)with respect to each Company, a certificate duly executed and completed by
the entity that is treated as the owner of such entity for U.S. federal income
tax purposes, substantially in the form specified in Treasury Regulations
Section 1.1445-2(b)(2)(iv), certifying such entity’s non-foreign status;

(iii)with respect to each Acquired Company, a good standing certificate and tax
clearance certificate in each such Acquired Company’s state of formation and in
the state in which such Acquired Company is qualified to do business;

(iv)a manager’s or officer’s certificate of Seller certifying as true and
correct copy, and attaching thereto, each Acquired Company’s Organizational
Documents, each as amended to date, and a copy of the resolutions or written
consent of the Board of Managers of Seller, including on behalf of Seller in its
capacity as the sole member of each Company, in each case, approving and/or
adopting this Agreement, any Ancillary Agreement to which such Company is a
party and the Transactions;

(v)a resignation and release from each officer, director and manager of each
Acquired Company from their respective positions as such (and not from
employment), other than the officers, directors and managers listed on Section
3.2(a)(v) of the Company Disclosure Schedule; provided, that no release by any
such officer, director or manager shall inhibit recovery by such Person as an
“Indemnified Director and Officer” under the tail insurance policies of the
Acquired Companies described in Section 6.6(b);

(vi)evidence that the Acquired Companies have no continuing Liability with
respect to any credit facility or publicly traded notes of Eagle Materials or
any publicly traded entity resulting from the Spin-Off;

(vii)all documentation necessary to obtain releases of all Liens (if any) that
arise in connection with any Acquired Companies Indebtedness set forth on
Section 3.2(a)(vii) of the Company Disclosure Schedule, other than the Permitted
Liens;

(viii)payoff and release letters from the holders of any Acquired Companies
Indebtedness set forth on Section 3.2(a)(vii) of the Company Disclosure Schedule
that, in each case, (A) reflect the amounts required in order to pay in full
such Acquired Companies Indebtedness and (B) provide that, upon payment in full
of the amounts indicated, all Liens (if any) with respect to such Acquired

17

--------------------------------------------------------------------------------

 

Companies Indebtedness on the assets of the Acquired Companies shall be
terminated and of no further force and effect;

(ix)a duly executed counterpart to each of (A) the Cement Purchase Agreement and
(B) the Transition Services Agreement;

(x)a duly executed quitclaim deed from Mountain Cement Company LLC conveying to
Western all of Mountain Cement Company LLC’s right, title and interest in and to
any rights, including the mineral estate, granted to Mountain Cement Company
LLC’s predecessor in interest under that certain Grant of Mineral Estate and
Declaration of Covenants made as of December 12, 1989 by and between Yuba
Natural Resources, Inc. and H Corp.;

(xi)a duly executed assignment and assumption agreement from Mountain Cement
Company LLC conveying to Western all of Mountain Cement Company LLC’s right,
title and interest in and to any rights granted to Mountain Cement Company LLC’s
predecessor in interest under that certain Cooperative Agreement made as of
December 12, 1989 among Western, Yuba Natural Resources, Inc., Westgold Placer
Corp., Yuba Placer Gold Company and H Corp.;

(xii)a duly executed assignment and assumption agreement from Mountain Cement
Company LLC conveying to Western all of Mountain Cement Company LLC’s right,
title and interest in and to any rights granted to Mountain Cement Company LLC’s
predecessor in interest under that certain Agreement Regarding Mutual Operations
on the Yuba Goldfields entered into as of December 18, 1992 by and among Cal
Sierra Gold, Inc., Cal Sierra Development, Inc., Yuba Placer Gold Company,
Western and H Corp.;

(xiii)a duly executed quitclaim deed from Eagle Materials conveying to Western
all of Eagle Materials’ right, title and interest in and to any rights granted
to Eagle Materials with respect to the Centex Property;

(xiv)copies of all material documents, instruments and agreements (if any), with
respect to the release and discharge of all obligations and intercompany
accounts owing between Seller and its Affiliates, on the one hand, and the
Acquired Companies, on the hand (other than certain amounts payable by Mathews
to Nevada Cement for the purchase of cement in the ordinary course of business
that may be outstanding as of the Closing);

(xv)evidence of the amendment or other modification of any Contract governing
any (A) bank and brokerage account held by, or in the name of, Seller or any of
its Affiliates (other than the Acquired Companies) or (B) bank and brokerage
account held by, or in the name of, any Acquired Company as may be required to
delink the respective accounts described in clauses (A) and (B); and

(xvi)confirmation from Seller that Seller or its Affiliates have taken the
actions set forth on Section 4.12 of the Company Disclosure Schedule with
respect to the claims set forth on Section 4.12 of the Company Disclosure
Schedule.

18

--------------------------------------------------------------------------------

 

(b)At or prior to the Closing, Buyer shall deliver, or cause to be delivered, to
Seller the following:

(i)the Closing Purchase Price, as provided in Section 2.2;

(ii)a duly executed counterpart to the Assignment and Transfer Agreement; and

(iii)a duly executed counterpart to each of (A) the Cement Purchase Agreement
and (B) the Transition Services Agreement.

Closing Cash Sweep

. Seller or one of its Affiliates (other than the Acquired Companies) shall be
permitted to complete the Closing Cash Sweep prior to the close of business
(Pacific time) on the date hereof.  Buyer shall, and shall cause the Acquired
Companies to, as applicable, allow Seller or any of its Affiliates to complete
the Closing Cash Sweep and cooperate as necessary in connection therewith.

Article IV – REPRESENTATIONS AND WARRANTIES OF SELLER

Except as disclosed in the Disclosure Schedule delivered by Seller to Buyer in
connection with this Agreement (the “Company Disclosure Schedule”), Seller
hereby represents and warrants to Buyer as follows:

Organization and Good Standing of Seller and the Acquired Companies; No
Violations.

 

(a)Seller is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware and has all requisite
limited liability company power and authority to own the Interests.  Each
Acquired Company is a limited liability company duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation, and has
all requisite power and authority to own, operate, lease and otherwise hold its
assets and to carry on its business as it is now being conducted, and is duly
licensed or qualified to do business and is in good standing in each other
jurisdiction in which it owns, operates, leases or otherwise holds assets, or
conducts business, so as to require such qualification, except where the lack of
such qualification or good standing would not reasonably be expected,
individually or in the aggregate, to have a material effect on the Acquired
Companies.

(b)No Acquired Company is in violation of any of the provisions of its
Organizational Documents.  Seller has provided to Buyer, prior to the date
hereof, complete and correct copies of the Organizational Documents of the
Acquired Companies.

Authorization of Agreement; Enforceability

. Seller has all requisite power and authority to execute, deliver and perform
this Agreement and the Ancillary Agreements and to consummate the
Transactions.  The execution, delivery and performance of this Agreement and the
Ancillary Agreements by Seller and the consummation of the applicable
Transactions by Seller have been duly authorized by all requisite action on the
part of Seller.  This Agreement and the Ancillary Agreements have been duly and
validly executed and delivered by Seller and (assuming the due authorization,
execution and delivery by the other Parties hereto and thereto) this

19

--------------------------------------------------------------------------------

 

Agreement and the Ancillary Agreements constitute the legal, valid and binding
obligation of Seller enforceable against it in accordance with its terms,
subject to the Enforceability Exceptions.

4.3Ownership of Membership Interests; Subsidiaries.

(a)Seller is the sole member of each Company and has good and valid title to one
hundred percent (100%) of the Interests, free and clear of all Liens, except for
Permitted Liens.

(b)Section 4.3(b) of the Company Disclosure Schedule sets forth a true and
complete list of Western’s Subsidiaries and the holder(s) of the membership
interests of each such Subsidiary, and each such holder has good and valid title
to one hundred percent (100%) of the membership interests of each such
Subsidiary, free and clear of all Liens, except for Permitted Liens. Mathews has
no Subsidiaries.  

(c)Other than the Interests and the membership interests of the Companies’
Subsidiaries, no membership interests, equity interests or any other securities
in any Acquired Company have been authorized, issued or are outstanding.  As of
the date hereof, other than this Agreement, there are no outstanding or
authorized rights, or other agreements or commitments, to which any Acquired
Company or Seller is a party or which are binding upon any Acquired Company or
Seller providing for the sale or transfer of the Interests or the issuance of
any additional ownership interests in any Acquired Company.  The Interests and
the membership interests of the Companies’ Subsidiaries are not subject to, or
issued in violation of, any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
applicable Law, the Organizational Documents of the Acquired Companies or any
Contract to which Seller or any Acquired Company is a party or by which Seller
or any Acquired Company or any of their respective assets is bound.  There are
no outstanding obligations arising under any Contract of Seller or any Acquired
Company to repurchase, redeem or otherwise acquire any Interests.

(d)No Acquired Company owns any equity interests in any Person (other than the
Companies’ Subsidiaries).

4.4Conflicts; Consents of Third Parties.

(a)Assuming all waivers, Orders and Permits described in Section 4.4(b) and
Section 5.3(b) have been obtained, and all declarations, filings or
notifications described in Section 4.4(b) and Section 5.3(b), if any, have been
made, none of the execution, delivery or performance by Seller of this
Agreement, or the consummation by Seller of the Transactions, will conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of acceleration, termination or
cancellation of any obligation, or result in the creation of any Lien (other
than any Permitted Lien) upon any of the properties or assets of Seller or the
Acquired Companies, as applicable, under any provision of (i) the Organizational
Documents of Seller or the Acquired Companies, (ii) any Material Contract or any
Permit applicable to any Acquired Company or by which any of the properties or
assets of any Acquired Company are bound or (iii) any Law or Order applicable to
Seller or any Acquired Company or by which any of the properties or assets of
Seller or any Acquired Company are bound, other than, in the case of
subclauses (ii) and (iii), such items that would not reasonably be expected,
individually or in the aggregate, to have a material effect on the Acquired
Companies.  

20

--------------------------------------------------------------------------------

 

(b)Subject to Section 4.4(b) of the Company Disclosure Schedule, no waiver,
Order, Permit or declaration or filing with, or notification to, any Person
(under any Contract or otherwise) or Governmental Body is required on the part
of Seller or the Acquired Companies in connection with the consummation of the
Transactions, other than (i) such waivers, Orders, Permits the failure of which
to obtain from, or declarations, filings or notifications the failure of which
to make to, any Governmental Body would not reasonably be expected, individually
or in the aggregate, to have a material effect on the Acquired Companies and
(ii) filings necessary to evidence the release of any Liens to be released in
connection with the Closing.

4.5Financial Statements; No Undisclosed Liabilities; Indebtedness.

(a)Seller has delivered to Buyer copies of (i) the unaudited balance sheet for
each Acquired Company as of March 31, 2019, and the related unaudited income
statements for the twelve (12)-month period then ended and (ii) the unaudited
balance sheet of each Acquired Company as of December 31, 2019 and the related
unaudited income statements for the nine-month period then ended (collectively,
the “Financial Statements”).

(b)The Financial Statements were derived from the books and records of the
Acquired Companies and were prepared in accordance with GAAP, except as
otherwise noted therein, consistently applied, subject in the case of unaudited
combined financial statements, to normal year-end adjustments and the absence of
footnotes, as at the dates and for the periods presented, and present fairly in
all material respects the financial position and results of operations of the
Acquired Companies as at the dates and for the periods presented; provided, that
the Financial Statements are qualified in their entirety by the fact that the
Acquired Companies have not operated historically on a stand-alone basis as of
the dates or during the periods presented in the Financial Statements and the
Acquired Companies have received certain allocated charges and credits from
Eagle Materials and its Affiliates, including general and administrative
expenses, which do not necessarily reflect amounts which would have resulted
from arm’s-length transactions or which the Acquired Companies would have
incurred had they operated on a stand-alone basis as of such dates or during
such periods and may not be indicative of what the financial position and
results of operations of the Acquired Companies would have been with respect to
such allocated charges and credits or will be in the future.

(c)As of the date hereof, no Acquired Company has any liabilities of any kind
that would be required to be reflected in, reserved against or otherwise
described on an audited balance sheet prepared in accordance with GAAP, and that
are not so reflected in, reserved against or described on the Financial
Statements as of December 31, 2019, other than (i) liabilities incurred in the
ordinary course of business since December 31, 2019 and not exceeding $100,000
individually and $500,000 in the aggregate, (ii) liabilities incurred in
connection with the Transactions or the announcement, negotiation, execution and
performance of this Agreement and the Ancillary Agreements, or (iii) liabilities
incurred in connection with (A) non-delinquent executory Contracts with
customers and leases, and (B) trade payables and other items of the type
included in Working Capital.

(d)Section 4.5(d) of the Company Disclosure Schedule sets forth as of the date
hereof a true and complete list of all Indebtedness of the Acquired Companies.

4.6Absence of Certain Developments.

21

--------------------------------------------------------------------------------

 

(a)Except as otherwise contemplated hereby, from December 31, 2019 through the
date hereof, the Acquired Companies have operated, in all material respects, in
the ordinary course of business.

(b)From December 31, 2019 through the date hereof, (i) there has not been a
Material Adverse Effect and (ii) Seller has not caused any Acquired Company (or,
in the case of Section 4.6(b)(x), any applicable Affiliate) to, except (A) as
set forth on Section 4.6(b) of the Company Disclosure Schedule, (B) as required
or prohibited by applicable Law or (C) as expressly contemplated by this
Agreement:

(i)dissolve, liquidate or take any action to dissolve or liquidate itself;

(ii)amend the Organizational Documents of such Acquired Company;

(iii)other than as required by an existing Benefit Plan or Contract or
applicable Law or otherwise in the ordinary course of business or in connection
with changes to employee benefit arrangements applicable to similarly situated
employees of Seller and its Affiliates, (A) materially increase the compensation
of any Company Employee by more than 5% in the aggregate; (B) grant any bonus to
any Company Employee; (C) materially amend or increase the compensation or
benefits under any Benefit Plan; (D) accelerate the vesting of or lapsing of
restrictions with respect to any incentive compensation under any Benefit Plans;
(E) hire any Company Employee with a base salary of more than $100,000 per year
(other than any Company Employee who is hired to replace a Company Employee that
has left the applicable Acquired Company); or (F) terminate the employment of
any Company Employee earning a base salary of more than $100,000 per year, other
than a termination for cause;

(iv)subject to, or impose any Lien upon, any of the material properties or
material assets of such Acquired Company, except for Permitted Liens;

(v)enter into or agree to enter into any merger or consolidation with any other
Person, or acquire the securities of any other Person;

(vi)issue, sell, deliver or dispose of (or agree to do so) any ownership
interests (including securities convertible into or exchangeable or exercisable
for, or options, warrants, calls, commitments or rights of any kind to acquire,
any ownership interests of any Acquired Company) in such Acquired Company;

(vii)other than in the ordinary course of business, acquire or purchase the
assets of another Person for aggregate consideration in excess of $500,000,
individually, or $1,000,000, in the aggregate, except for capital expenditures
made pursuant to the Capital Expenditure Plan;

(viii)other than in the ordinary course of business, incur or assume or
otherwise become responsible for any Indebtedness for borrowed money, except any
such Indebtedness (A) that will be repaid prior to or at Closing or (B) with

22

--------------------------------------------------------------------------------

 

respect to which such Acquired Company’s obligations will be released prior to
or at Closing;

(ix)other than in the ordinary course of business, make any loans or advances or
capital contributions to, acquisitions of or investments in, any other Person;

(x)sell, transfer, lease or license (A) any material assets of such Acquired
Company, including any interest in or rights related to the ownership or
operation of the Real Property or the Yuba Goldfields, or (B) any material
interests, rights or assets necessary to own and operate the business of the
Acquired Companies which are owned by any other Affiliate of Seller holding real
estate rights or assets in the Yuba Goldfields, other than (1) nonexclusive
licenses of Company Intellectual Property granted in the ordinary course of
business or (2) the sale of such Acquired Company’s or other Affiliate’s
inventory, goods, products and services in the ordinary course of business, and
except as may be deemed a Permitted Lien (provided that, for purposes of this
paragraph, Permitted Liens shall be deemed to exclude clauses (a) and (f) of the
definition of Permitted Liens);

(xi)make any material change in any method of financial accounting or financial
accounting practice or policy other than as required by GAAP;

(xii)make any capital expenditure in excess of $500,000, individually, or
$1,000,000, in the aggregate, except for capital expenditures made pursuant to
the Capital Expenditure Plan;

(xiii)waive, release, cancel, assign, settle or compromise any Legal Proceeding
against such Acquired Company, other than waivers, releases, cancellations,
assignments, settlements or compromises that involved only the payment of
monetary damages not in excess of $500,000, individually, or $1,000,000, in the
aggregate, or that related to Taxes;

(xiv)on any Tax Return, make any election that is inconsistent with elections
made in preparing or filing similar Tax Returns in prior periods; or

(xv)authorize, or commit or agree to do, anything set forth in this Section
4.6(b).

4.7Taxes.

(a)Except as would not reasonably be expected, individually or in the aggregate,
to have a material effect on the Acquired Companies, (i) all Tax Returns
required to be filed by or with respect to the Acquired Companies have been
timely filed (taking into account extensions), (ii) all such Tax Returns were
prepared in accordance with applicable Law and are true, correct and complete in
all material respects, (iii) all Taxes shown as due and payable by the Acquired
Companies on such Tax Returns have been timely paid, (iv) no examination, audit,
claim, assessment, deficiency or Legal Proceeding in respect of any Taxes of the
Acquired Companies is pending or, to the Knowledge of Seller, has been
threatened by any Governmental

23

--------------------------------------------------------------------------------

 

Body in writing and (v) no Acquired Company has executed or filed with any
Governmental Body any agreement currently in effect that extends the period of
assessment, reassessment or collection of any Taxes.

(b)Each Company is, and has been since April 1, 2004, treated and properly
classified as a disregarded entity for U.S. federal and applicable state income
tax purposes.

(c)Notwithstanding any other provision of this Agreement, Buyer acknowledges and
agrees that no representation or warranty is made by Seller in this Agreement or
any Ancillary Agreement in respect of Tax matters, other than the
representations and warranties contained in this Section 4.7 and the
representations and warranties specifically referencing the Code contained in
Section 4.10.

4.8Intellectual Property.

(a)Section 4.8(a) of the Company Disclosure Schedule lists all registrations and
applications for Patents, Trademarks, Copyrights, and Internet domain name
registrations owned by the Acquired Companies as of the date hereof, including,
for each item listed, the owner, jurisdiction and issuance, registration or
application number and date, as applicable, of such item.

(b)Section 4.8(b) of the Company Disclosure Schedule lists all Material Company
IP Agreements as of the date hereof.

(c)Except as would not reasonably be expected, individually or in the aggregate,
to have a material effect on the Acquired Companies, (i) each of the Acquired
Companies owns or has the right to use, in the manner used as of the date
hereof, all of the material Company Intellectual Property, (ii) the Acquired
Companies have used reasonable commercial efforts to maintain the
confidentiality of material Trade Secrets included in the Company Intellectual
Property, (iii) no Acquired Company is in material breach of, or has provided or
received any notice of material breach of, any Material Company IP Agreement and
(iv) no Acquired Company has received, since January 1, 2016 through the date
hereof, any written charge, complaint, claim, demand or notice challenging the
validity or enforceability of any of the Company Intellectual Property that has
not been settled or otherwise fully resolved.

(d)As of the date hereof, to the Knowledge of Seller, no Person is infringing or
otherwise violating any material Company Intellectual Property, and no Legal
Proceedings are pending or threatened against any Person by any Acquired Company
in respect thereof.  Since January 1, 2016 through the date hereof, no Acquired
Company has received written notice alleging that any material Company
Intellectual Property or the conduct of the business of the Acquired Companies
infringes or otherwise violates any Person’s Intellectual Property, except as
would not reasonably be expected, individually or in the aggregate, to have a
material effect on the Acquired Companies.

(e)With respect to data protection and privacy, since January 1, 2016, the
Acquired Companies have complied in all material respects with all applicable
Laws and all of the Acquired Companies’ internal or customer-facing
policies.  To the Knowledge of Seller, since January 1, 2016, the Acquired
Companies have not suffered any actual or threatened breach,

24

--------------------------------------------------------------------------------

 

unauthorized disclosure, or misuse of any Personal Information and have not been
the subject of any claim, complaint, proceeding or investigation relating
thereto.

(f)Notwithstanding any other provisions of this Agreement, Buyer acknowledges
and agrees that the representations and warranties contained in this Section 4.8
are the only representations and warranties given by Seller with respect to
Intellectual Property matters, and no other provisions of this Agreement or any
Ancillary Agreement shall be interpreted as containing any representation or
warranty with respect thereto.

4.9Material Contracts.

(a)Section 4.9(a) of the Company Disclosure Schedule identifies all of the
Contracts in effect as of the date hereof to which any Acquired Company is a
party or by which any of the properties or assets of any Acquired Company are
bound (each a “Material Contract” and, collectively, the “Material Contracts”)
(excluding any Yuba Goldfields Agreements, Benefit Plans and Material Company IP
Agreements), and Section 4.9(a) of the Company Disclosure Schedule contains a
written summary of the material terms of any oral Contracts, that:

(i)required payments to or from any Acquired Company in excess of $100,000 in
the preceding twelve-month period, other than pursuant to purchase or sales
orders made in the ordinary course of business;

(ii)are made with any Affiliate of any Acquired Company;

(iii)contain a provision (A) limiting in any material respect the ability of any
Acquired Company to engage in any line of business or in any geographic area or
to compete with any Person, to market any product or to solicit customers,
(B) granting the other party “most favored nation” status or equivalent
preferential pricing terms that materially limit the operations or conduct of
any Acquired Company’s business, as currently conducted, or (C) granting the
other party exclusivity or similar rights that materially limit the operations
or conduct of any Acquired Company’s business, as currently conducted;

(iv)relate to the creation, incurrence, assumption or guarantee of Indebtedness
for borrowed money in a principal amount in excess of $150,000;

(v)provide for the making of any advance, loan, extension of credit or capital
contribution to, or other investment in, a Person, in such case which,
individually, is in excess of $150,000;

(vi)provide for a material joint venture, partnership or similar arrangement;

(vii)grant any Person (other than Buyer and its Affiliates) an option or a first
refusal, first offer or similar preferential right to purchase or acquire any
ownership interests in, or material assets of, any Acquired Company;

(viii)are with Significant Customers or Significant Suppliers, other than
purchase or sales orders made in the ordinary course of business;

25

--------------------------------------------------------------------------------

 

(ix)are a collective bargaining agreement or with any labor organization;

(x)are agreements with any employee, individual independent contractor or
individual consultant of the Acquired Companies, in each case, providing for
aggregate payments to any such employee, independent contractor or consultant in
excess of $150,000 annually, excluding employment offer letters that set forth
the terms of at-will employment and do not contain any severance obligations;

(xi)relate to the acquisition or disposition (whether by merger, sale of stock,
sale of assets or otherwise) of any Person or material line of business of
another Person pursuant to which any Acquired Company has continuing
indemnification or payment obligations, or relate to any such proposed (but
unconsummated) acquisition or disposition (whether by merger, sale of stock,
sale of assets or otherwise);

(xii)under which any Acquired Company has continuing guarantee, royalty payment,
achievement or results payment, milestone payment, “earn-out” or other
contingent payment obligations, or that provide for future payments by any
Acquired Company that are triggered by a change of control of an Acquired
Company;

(xiii)are settlement, conciliation or similar agreements pursuant to which any
Acquired Company will have any material obligation after the date of this
Agreement; or

(xiv)provide for a term of more than twelve (12) months, are not terminable by
the applicable Acquired Company upon less than 30 days’ notice without penalty
and require payments to or from any Acquired Company in excess of $50,000 in the
preceding twelve-month period, other than pursuant to purchase or sales orders
made in the ordinary course of business.

(b)Seller has made available to Buyer a true and complete copy of each written
Material Contract, together with all amendments, exhibits and attachments
thereto. Except as would not reasonably be expected, individually or in the
aggregate, to have a material effect on the Acquired Companies, as of the date
hereof, (i) each Material Contract is a legal, valid and binding obligation of
the applicable Acquired Company or Seller, as applicable, and, to the Knowledge
of Seller, on each counterparty and is in full force and effect, subject to the
Enforceability Exceptions, (ii) the applicable Acquired Company and Seller have
performed all material obligations required to be performed by them under the
Material Contracts, and they are not (with or without the lapse of time or the
giving of notice, or both) in breach or default in any material respect
thereunder and, to the Knowledge of Seller, no other party to any Material
Contract is (with or without the lapse of time or the giving of notice, or both)
in breach or default in any material respect thereunder, and (iii) no Acquired
Company has assigned, delegated or otherwise transferred to any Person any of
its rights, title or interest under any Material Contract (other than any
interest granted to any lender of Seller and its Affiliates that will be
released at Closing).

26

--------------------------------------------------------------------------------

 

4.10Employee Benefit Plans.

(a)Section 4.10(a) of the Company Disclosure Schedule sets forth a list, as of
the date hereof, of each material Benefit Plan.  For purposes of this Agreement,
“Benefit Plan” shall mean each plan, program, policy or Contract providing for
compensation, severance, termination pay, performance awards, equity or “profits
interests” awards, health insurance, 401(k) plan, fringe benefits or other
employee benefits, if any, including any “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is sponsored, maintained or contributed to by Seller
or any of its Affiliates and in which any Company Employee participates, or in
respect of which any Acquired Company has any liability.  Section 4.10(a) of the
Company Disclosure Schedule indicates each Benefit Plan that is subject to Title
IV of ERISA.   Each Benefit Plan identified with an asterisk on Section 4.10(a)
of the Company Disclosure Schedule constitutes a Benefit Plan maintained by an
Acquired Company (a “Company Plan,” and each Benefit Plan that is not a Company
Plan, a “Seller Plan”).

(b)The Acquired Companies have made available to Buyer true and complete copies
of each Benefit Plan or a written description thereof, and, to the extent
applicable to a Company Plan, the summary plan descriptions, the most recent
determination letter or opinion letter received from the IRS, the most recent
annual report (including Form 5500, with all applicable attachments), and all
related trust agreements, insurance Contracts, and other funding arrangements
which implement the Company Plan.

(c)To the Knowledge of Seller, each Company Plan and, except as would not
reasonably be expected to result in liability to an Acquired Company, each
Seller Plan has been established, maintained and operated in material accordance
with its terms and in material compliance with all applicable Laws, including,
if applicable, ERISA and the Code.

(d)There is no Legal Proceeding pending, or, to the Knowledge of Seller,
threatened (other than routine claims for benefits) with respect to any Company
Plan or, except as would not reasonably be expected to result in liability to an
Acquired Company, any Seller Plan.

(e)Each Acquired Company has complied with in all material respects with the
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and any other applicable Law mandating continuing health care coverage.

(f)No Acquired Company has incurred (whether or not assessed) or would
reasonably be expected to incur or be subject to any material Taxes or other
penalty under Section 4980B, 4980D or 4980H of the Code.

(g)With respect to each Company Plan and, except as would not reasonably be
expected to result in liability to an Acquired Company, each Seller Plan, all
contributions (including all employer contributions and employee salary
reduction contributions), distributions, reimbursements and premium payments
that are due from an Acquired Company have been timely made in accordance with
the terms of the applicable Benefit Plan and within the time periods prescribed
by ERISA and the Code and all contributions, distributions, reimbursements and
premium payments for any period ending on or before the date hereof which are
not yet due from an Acquired Company have been made or properly accrued.

27

--------------------------------------------------------------------------------

 

(h)Each Benefit Plan which is intended to meet the requirements of a “qualified
plan” under Section 401(a) of the Code has received a determination letter or is
the subject of an opinion or advisory letter from the IRS that such Benefit Plan
is so qualified, and, to the Knowledge of Seller, nothing has occurred that
would reasonably be expected to adversely affect the qualified status of any
such Benefit Plan.

(i)There have been no non-exempt “prohibited transactions” described in Section
406 of ERISA or Section 4975 of the Code with respect to any Company Plan or,
except as would not reasonably be expected to result in liability to an Acquired
Company, any Seller Plan.  There has been no breach of fiduciary duty (as
determined under ERISA) or any other failure to act or comply in connection with
the administration or investment of the assets of any Company Plan.  

(j)No Company Plan provides benefits, including death or medical benefits,
beyond termination of service or retirement other than (i) coverage mandated by
Law, (ii) death or retirement benefits under any Company Plan that is intended
to be qualified under Section 401(a) of the Code, or (iii) severance benefits.

(k)No Company Plan is, and no Acquired Company has any current or contingent
liability with respect to, a “multiple employer plan” (within the meaning of
Section 210 of ERISA or Section 413(c) of the Code) or a “multiple employer
welfare arrangement” (as defined in Section 3(40) of ERISA).  No Acquired
Company contributes to, or has any obligation to contribute to, a multiemployer
plan, as defined in Section 3(37) of ERISA.  Except as set forth on
Section 4.10(k) of the Company Disclosure Schedule, no Acquired Company has any
current or contingent liability or obligation under Title IV of ERISA, including
by reason of at any time being treated as a single employer with any other
Person under Section 414 of the Code.

(l)No contributions are due to any Company Plan that is or was a defined benefit
plan (as defined in Section 3(35) of ERISA), and, as of March 31, 2019, each
such Benefit Plan was funded to the extent necessary to pay substantially all
benefits that would reasonably be expected to be due if such Benefit Plan were
terminated as of such date.   

(m)Except as set forth on Section 4.10(m) of the Company Disclosure Schedule,
neither the execution of this Agreement nor the consummation of the Transactions
will (whether alone or together with any other event or events) (i) entitle any
Person to any increase in any compensation or benefits (including any cash or
equity award or benefit or severance benefit) from an Acquired Company or
Company Plan, (ii) accelerate the time at which any compensation, benefits or
award from an Acquired Company or Company Plan may become payable, vested or
required to be funded in respect of any such Person, (iii) entitle any Person to
any additional compensation, benefits or awards from an Acquired Company or
Company Plan or (iv) result in payments which would not be deductible as a
result of Section 280G of the Code.

(n)No Company Plan and, except as would not reasonably be expected to result in
liability to an Acquired Company, no Seller Plan is under audit or, to the
Knowledge of Seller, investigation by, or is the subject of a proceeding with
respect to, the IRS, the Department of Labor or the Pension Benefit Guaranty
Corporation.

28

--------------------------------------------------------------------------------

 

(o)Each Company Plan and, except as would not reasonably be expected to result
in liability to an Acquired Company, each Seller Plan, in each case that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code,
complies with and has been maintained in accordance with the requirements of
Section 409A(a)(2), (3), and (4) of the Code and any Department of Treasury or
IRS regulations or guidance issued thereunder, and no amount under any such
Company Plan or Seller Plan is or has been subject to the interest and
additional tax set forth under Section 409A(a)(1)(B) of the Code.  No Acquired
Company has any obligation to reimburse or otherwise “gross-up” any Person for
the interest or additional tax set forth under Section 409A(a)(1)(B) or 4999 of
the Code.

4.11Labor.

(a)Section 4.11(a) of the Company Disclosure Schedule sets forth a complete and
correct list of all Company Employees, showing for each: (i) name,
(ii) employer, (iii) hire date, (iv) current job title or position (including
whether full or part-time), (v) current base salary level and current target
bonus, as applicable, and (vi) Fair Labor Standards Act classification (i.e.,
“exempt” or “nonexempt”).

(b)As of the date hereof, other than those collective bargaining agreements
listed in Section 4.11(b) of the Company Disclosure Schedule, no Acquired
Company is a party to, or bound by, any collective bargaining agreement or
similar agreement or arrangement with any labor union.

(c)Seller has made available to Buyer true and complete copies of (i) all
existing severance or other leave agreements and related policies for any
current director, manager, officer, employee or individual service provider,
(ii) all employee trade secret, non-compete, non-disclosure and invention
assignment agreements and (iii) all employee manuals and handbooks applicable to
any current director, manager, officer, employee or individual service provider
of the Acquired Companies.  The employment or consulting arrangement of each
officer, employee or individual consultant of the Acquired Companies is, subject
to applicable Laws, terminable at will (without the imposition of penalties or
damages) by the applicable Acquired Company (other than employees whose terms
and conditions of employment are governed by the collective bargaining
agreements listed on Section 4.11(c) of the Company Disclosure Schedule), and no
Acquired Company has any severance obligations if any such officer, employee or
consultant is terminated.  To the Knowledge of Seller, (A) no Acquired Company
has received written notice that any executive or key employee of any Acquired
Company intends to terminate his or her employment with such Acquired Company
within the twelve (12) months immediately following the date hereof and (B) no
executive or key employee of any Acquired Company is a party to or bound by any
confidentiality, non-competition, proprietary rights or other similar agreement
that would materially restrict the performance of such individual’s employment
duties or the ability of the Acquired Companies to conduct their businesses.

(d)The Acquired Companies have not experienced (nor, to the Knowledge of Seller,
have they been threatened with) since January 1, 2016 any (i) strikes, work
stoppages, work slowdowns or lockouts pending or (ii) any union organization
campaigns with respect to Company Employees or disputes concerning
representation of such Company Employees.  No Acquired Company has received
since January 1, 2016 any written communications of the intent of any
Governmental Body responsible for the enforcement of labor or employment Laws to
conduct an

29

--------------------------------------------------------------------------------

 

investigation of or affecting any Acquired Company and, to the Knowledge of
Seller, no such investigation is in progress.

(e)Other than any amounts that by their terms are accrued or deferred, since
January 1, 2016 the Acquired Companies have paid in full to all of their
employees, independent contractors, and other individual service providers all
wages, salaries, commissions, fees, reimbursements, wage premiums, severance,
bonuses, benefits and other compensation due and payable to such employees,
independent contractors and other individual service providers pursuant to any
Law, Contract or policy.  From January 1, 2016 through the date hereof, the
Acquired Companies have complied in all material respects with all applicable
labor or employment related Laws including provisions thereof related to
employment practices, terms and conditions of employment, wage and hour,
employee classifications, independent contractors, labor relations,
discrimination, sexual harassment, immigration and unions.  Since January 1,
2016, no Acquired Company has implemented any plant closing or mass layoff
implicating the Worker Adjustment and Retraining Notification Act or similar
Law, nor are any such actions currently contemplated, planned or announced.

Legal Proceedings

. As of the date hereof, except as set forth in Section 4.12 of the Company
Disclosure Schedule, there is no Legal Proceeding to which any Acquired Company
is a party pending or, to the Knowledge of Seller, threatened in writing, except
as would not reasonably be expected, individually or in the aggregate, to have a
material effect on the Acquired Companies.  As of the date hereof, no Acquired
Company is subject to any outstanding Order, except as would not reasonably be
expected, individually or in the aggregate, to have a material effect on the
Acquired Companies.

4.13Compliance with Laws; Permits.

(a)Except as would not reasonably be expected, individually or in the aggregate,
to have a material effect on the Acquired Companies or as set forth on Section
4.13(a) of the Company Disclosure Schedule, from January 1, 2016 through the
date hereof, the Acquired Companies have been, and all operations of the
Acquired Companies have been conducted, in compliance in all material respects
with all applicable Laws of any Governmental Body and no Acquired Company has
received any written notice of a violation of any Laws or of any inquiry,
proceeding or investigation (including any site inspections) by any Governmental
Body alleging or based on a violation of any applicable Laws by any Acquired
Company.

(b)Except as would not reasonably be expected, individually or in the aggregate,
to have a material effect on the Acquired Companies or as set forth on Section
4.13(b) of the Company Disclosure Schedule, as of the date hereof, (i) each
Acquired Company has all material Permits which are required for the operation
of its business as presently conducted, and (ii) no Acquired Company has
received written notice from any Governmental Body that it is in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any such Permit.

(c)No Acquired Company, nor, to the Knowledge of Seller, any of the officers,
managers, directors, agents (acting on behalf of any Acquired Company) or
employees of any Acquired Company, or any other Person acting on behalf of any
Acquired Company, has since January 1, 2016 (i) made or offered in violation of
applicable Law any contributions, gifts,

30

--------------------------------------------------------------------------------

 

entertainment or other expenses relating to political activity or in connection
with the business of the Acquired Companies, (ii) made or offered in violation
of applicable Law any payment or loan to or for the benefit of any officer or
employee of any Governmental Body acting in its official capacity, political
party or campaign, or any customer or supplier of any Acquired Company in order
to influence any action or decision of the foregoing for the purpose of securing
an improper advantage of any Acquired Company in obtaining or retaining business
or to expedite or secure the performance of acts of a routine nature, (iii)
violated any Anti-Corruption Laws; (iv) established or maintained, or is
maintaining, any illegal fund of corporate monies or other properties; or (v)
made, offered or proposed to make or offer any bribe, payoff, influence payment,
kickback, unlawful rebate, or other similar unlawful payment in violation of
applicable Law in connection with the operation of the business of the Acquired
Companies, in each case, except as would not reasonably be expected,
individually or in the aggregate, to have a material effect on the Acquired
Companies.

Environmental Matters

. Except as would not reasonably be expected, individually or in the aggregate,
to have a material effect on the Acquired Companies:

(a)Each Acquired Company is, and since January 1, 2016 has been, in compliance
with those Environmental Laws applicable to its operation. Since January 1,
2016, no Acquired Company has received any written notice, demand or claim
alleging that such Acquired Company is in violation of, or liable under, any
Environmental Law.

(b)There are no Legal Proceedings pending or, to the Knowledge of Seller,
threatened against any Acquired Company alleging any violation of or liability
under any Environmental Law.

(c)Each Acquired Company has obtained and is in compliance with those Permits
required pursuant to Environmental Law for the operation of its business as
presently conducted.

(d)To the Knowledge of Seller, there has been no Release of any Hazardous
Substances in, at, on, or under any of the Real Property in a manner that would
reasonably be expected to result in liability to any Acquired Company.

(e)Notwithstanding any other provisions of this Agreement, Buyer acknowledges
and agrees that the representations and warranties contained in this Section
4.14 and Section 4.22(f)(vi) are the only representations and warranties given
by Seller with respect to environmental matters, Environmental Laws and
Hazardous Substances, and no other provisions of this Agreement or the Ancillary
Agreements shall be interpreted as containing any representation or warranty
with respect thereto.

Brokers

. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the Transactions based on
arrangements made by or on behalf of Seller, the Acquired Companies or any of
their respective Affiliates.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
Transactions based on arrangements made by or on behalf of Seller, the Acquired
Companies or any of their Affiliates that will require any payment by Buyer or
any Acquired Company, or any of their respective Affiliates, after the Closing.

31

--------------------------------------------------------------------------------

 

Insurance

.  Section 4.16 of the Company Disclosure Schedule sets forth a correct and
complete list of the insurance policies covering the Acquired Companies, their
assets and their businesses as of the date hereof, other than any insurance
policies in connection with a Benefit Plan (collectively, the “Insurance
Policies”).  All such policies are in full force and effect, all premiums due
and payable thereon have been paid (other than retroactive or retrospective
premium adjustments that are not yet due but may be required to be paid with
respect to any period ending prior to the date hereof) and no notice of
cancellation or termination has been received with respect to any such policy
which has not been replaced on substantially similar terms prior to the date of
such cancellation; provided, however, all such Insurance Policies that are
claims-made policies shall cease to cover the Acquired Companies upon the
Closing with respect to claims that arise after the Closing, and all such
Insurance Policies that are occurrence-based policies shall cease to cover the
Acquired Companies upon the Closing with respect to claims that relate to events
occurring after the Closing. No Acquired Company has material claims under any
of the Insurance Policies for which coverage has been denied or disputed by the
applicable insurance carrier (other than a customary reservation of rights
notice).  There are no unpaid claims pending under any of such Insurance
Policies.

Title to Assets; Sufficiency of Assets

.  Except as would not reasonably be expected, individually or in the aggregate,
to have a material effect on the Acquired Companies, and except (a) for
Permitted Liens, (b) as set forth on Section 4.17 of the Company Disclosure
Schedule and (c) for the services to be provided (whether or not utilized) by
Seller (or its applicable Affiliates) pursuant to the Transition Services
Agreement, as of the Closing, the Acquired Companies will have good and valid
title to, or valid leases, licenses or rights to use, all assets that are
material to conduct the business of the Acquired Companies, taken as a whole, in
substantially the same manner as it is currently conducted.  To the Knowledge of
Seller, Section 4.17 of the Company Disclosure Schedule sets forth a complete
list of all equipment and rolling stock of the Acquired Companies as of January
31, 2020. Except as would not reasonably be expected, individually or in the
aggregate, to have a material effect on the Acquired Companies, and except (a)
as set forth on Section 4.17 of the Company Disclosure Schedule and (b) for the
services to be provided (whether or not utilized) by Seller (or its applicable
Affiliates) pursuant to the Transition Services Agreement, as of the Closing,
the assets of the Acquired Companies shall, in the aggregate, constitute all of
the assets necessary to conduct the business of the Acquired Companies, taken as
a whole, in substantially the same manner as it is currently conducted as of the
date hereof.  Except as would not reasonably be expected, individually or in the
aggregate, to have a material effect on the Acquired Companies, the machinery,
equipment, leasehold improvements and other tangible assets that the Acquired
Companies own or lease are in good operating condition and repair (subject to
normal wear and tear) and are suitable for the purposes for which they are
presently used.  For the avoidance of doubt, the representations and warranties
in this Section 4.17 shall not apply to, and the assets referred to herein shall
not include, any rights in any real property, or real property assets,
regardless whether such rights or assets are (or are purported to be) owned,
leased, vested or unvested, and whether created by deed, contract, easement,
license, patent or otherwise.  

Customers and Suppliers

. Section 4.18 of the Company Disclosure Schedule sets forth the ten (10)
largest customers (by total aggregate revenue received by each of the Acquired
Companies) (the “Significant Customers”) and the ten (10) largest suppliers (by
total aggregate spend amounts paid to such suppliers by, or on behalf of, each
of the Acquired Companies) (the “Significant Suppliers”), in each case, of the
Acquired Companies for the twelve (12)-month period ending on December 31,
2019.  As of the date hereof, to the Knowledge of Seller, no

32

--------------------------------------------------------------------------------

 

Significant Customer or Significant Supplier has cancelled or otherwise
terminated, or, to the Knowledge of Seller, threatened, to cancel or otherwise
to terminate, its relationship with any Acquired Company.

Bank Accounts

. Section 4.19 of the Company Disclosure Schedule lists all of the bank accounts
in the name of any Acquired Company as of the date hereof.

Intercompany Relationships

.  Except as set forth on Section 4.20 of the Company Disclosure Schedule, there
are no Contracts or any other supply or service arrangements among any Seller
and/or any of its Affiliates (other than the Acquired Companies), on the one
hand, and any Acquired Company, on the other hand.

Company Products and Liability

.  As of the date hereof, no Acquired Company has since January 1, 2016 received
written notice of any claim and, to the Knowledge of Seller, no claim is
threatened, against any Acquired Company that any of the Company Products fail
to meet any applicable specifications of any Governmental Body, except as would
not reasonably be expected, individually or in the aggregate, to have a material
effect on the Acquired Companies.  Since January 1, 2016, no Acquired Company
has filed, or been required to file, a notification or other report with any
Governmental Body, in response to any written inquiry from any such Governmental
Body outside the ordinary course of business, concerning actual or potential
hazards with respect to Company Products.

Real Property

.  

(a)Section 4.22(a) of the Company Disclosure Schedule contains a current,
complete, and correct list of all real property owned by Mathews (“Mathews Owned
Real Property”).  None of the Mathews Owned Real Property nor any portion
thereof is subject to any Liens, including any outstanding purchase options,
rights of first offer or rights of first refusal to purchase, other than
Permitted Liens.  Except as set forth on Section 4.22(a) of the Company
Disclosure Schedule, since January 1, 2016, Mathews has not received written
notice from any applicable Governmental Body indicating that its ownership,
operation, occupation and/or use of the Mathews Owned Real Property is in
material violation of applicable Laws, which violation remains uncured.  Mathews
has not leased all or any part of the Mathews Owned Real Property.  

(b)Seller has made available to Buyer true and complete copies of the leases for
real property listed on Section 4.22(b) of the Company Disclosure Schedule
pursuant to which Mathews is a party thereunder (the “Mathews Real Property
Leases” and, the real property leased pursuant to such leases, the “Mathews
Leased Real Property”).  There are no binding oral Mathews Real Property Leases.
Except as set forth in Section 4.22(b) of the Company Disclosure Schedule, since
January 1, 2016 through the date hereof, Mathews has not received written notice
from any applicable Governmental Body indicating that any buildings, plants,
facilities, installations, fixtures, and other structures or improvements
themselves included as part of, or located on or at, the Mathews Leased Real
Property or Mathews’ activities on the Mathews Leased Real Property, are in
material violation of, or in material conflict with, any applicable zoning
regulations or ordinances, which violation or conflict remains uncured.  

(c) Seller has made available to Buyer true and complete copies of the leases
for real property listed on Section 4.22(c) of the Company Disclosure Schedule
pursuant to which

33

--------------------------------------------------------------------------------

 

Western or one of its Subsidiaries is a party thereunder (the “Western Real
Property Leases” and, the real property leased pursuant to such leases, the
“Western Leased Real Property”).  There are no binding oral Western Real
Property Leases.  

(d)Except as set forth in Section 4.22(d) of the Company Disclosure Schedule, as
of the date hereof, neither Western nor any of its Subsidiaries has received
written notice from any counterparty to any Western Real Property Lease
indicating that it is in material default under any Western Real Property Lease,
which default remains uncured.  As of the date hereof, neither Western nor any
of its Subsidiaries has (i) delivered or received any written notice of
termination under the Western Real Property Leases; or (ii) received written
notice of a breach or default under the Western Real Property Leases that would
permit the termination, modification or acceleration of any of Western’s or its
Subsidiaries’ obligations under the Western Real Property Leases.

(e)All of the Mathews Real Property Leases are in full force and effect, and are
valid and enforceable in accordance with their respective terms, subject to the
Enforceability Exceptions.  Except as set forth in Section 4.22(e) of the
Company Disclosure Schedule, as of the date hereof, Mathews has not received
written notice from any counterparty to any Mathews Real Property Lease
indicating that it is in material default under any Mathews Real Property Lease,
which default remains uncured.  As of the date hereof, Mathews has not
(i) delivered or received any written notice of termination under the Mathews
Real Property Leases; or (ii) received written notice of a breach or default
under the Mathews Real Property Leases that would permit the termination,
modification or acceleration of any of the Acquired Companies’ obligations under
the Mathews Real Property Leases.

(f)Except as otherwise set forth in Section 4.22(f) of the Company Disclosure
Schedule:

(i)No portion of the Mathews Owned Real Property, nor any building, improvement
or fixture thereon, is subject as of the date hereof to condemnation
proceedings, and, to the Knowledge of Seller, no condemnation or taking is
threatened or contemplated.  

(ii)Neither Western nor any of its Subsidiaries has sublet all or any part of
the Western Leased Real Property and Mathews has not sublet all or any part of
the Mathews Leased Real Property.

(iii)Except as may be set forth in any title commitments relating to the Mathews
Owned Real Property, to the Knowledge of Seller, no Person other than Mathews
has any right, title or interest in or to the Mathews Owned Real Property,
including any right to a royalty or other payment in respect thereof, any right
of first refusal, right of first offer or similar right with respect thereto or
any option or other right to purchase or sell the Mathews Owned Real Property.

(iv)As of the date hereof, Mathews has not received written notice that it is in
material violation of any covenant, condition, or restriction affecting the
Mathews Owned Real Property, which violation remains uncured.

34

--------------------------------------------------------------------------------

 

(v)As of the date hereof, there are no pending land use proceedings initiated by
Seller or any Acquired Company relating to or affecting the zoning or use of the
Mathews Owned Real Property (including proceedings to change the zoning or land
use classification of the Mathews Owned Real Property or the conditions
applicable thereto).

(vi)Within the five (5) year period preceding the date hereof, neither Western
nor any of its Affiliates has received any written notice from any Governmental
Body of a violation of any Environmental Law relating to a Release by Western or
any of its Affiliates of a Hazardous Substance with respect to the Yuba
Goldfields that has not otherwise been addressed or cured.

(g)Section 4.22(g) of the Company Disclosure Schedule contains, to the Knowledge
of Seller, a complete and correct list of all agreements related to real
property, licenses, leases, sublet rights, options, rights of first offer,
rights of first refusal, and easements (other than any Permitted Lien (which,
solely for purposes of this Section 4.22(g), shall exclude the reference to
“Yuba Goldfields” in clause (a) of such definition)), in each case, in effect as
of the date hereof the subject matter of which is real property rights in the
Yuba Goldfields and that have been executed by Western or its Affiliates since
January 1, 1987 (collectively, the “Yuba Goldfields Agreements”). Seller has
made available to Buyer a true and complete copy of each written Yuba Goldfields
Agreement, together with all amendments, exhibits and attachments thereto.  To
the Knowledge of Seller, since January 1, 2015 through the date hereof, neither
Western nor any of its Affiliates has received written notice from any
counterparty to any Yuba Goldfields Agreement indicating that Western or any of
its Affiliates is in material breach or default under any such Yuba Goldfields
Agreement, which breach or default remains uncured.  Since January 1, 2015
through the date hereof, no Acquired Company or any of its Affiliates has
received written notice from any Governmental Body that it is in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Permit material to the mining operations of Western or any of
its Affiliates within the Vested Rights Area, which default or violation remains
uncured. Since January 1, 2015 through the date hereof, neither Western nor any
of its Affiliates has filed with any Governmental Body any application to change
the zoning of the Yuba Goldfields (which, for the avoidance of doubt, shall
exclude any proceedings initiated by a Governmental Body or any other party or
any responses of Western or any of its Affiliates related thereto).  To the
Knowledge of Seller, Section 4.22(g) of the Company Disclosure Schedule sets
forth a complete list of all APNs with respect to which Seller (or any of its
Affiliates) pays real property Taxes for the real property in the Yuba
Goldfields.

(h)Notwithstanding any other provisions of this Agreement, Buyer acknowledges
and agrees that the representations and warranties contained in this Section
4.22 are the only representations or warranties in this Agreement regarding real
property assets, rights or related matters, including (i) rights in, or
ownership and/or use of, real property, (ii) the possession of or compliance
with any Permits relating to such rights in, or ownership and/or use of, real
property or (iii) compliance with applicable Laws related thereto, and no other
provisions of this Agreement (including Section 4.13) or the Ancillary
Agreements shall be interpreted as containing any representation or warranty
with respect thereto.

35

--------------------------------------------------------------------------------

 

(i)Except as set forth in Section 4.22(i) of the Company Disclosure Schedule or
as may be deemed a Permitted Lien, to the Knowledge of Seller, since January 1,
1987, neither Seller nor any of its Affiliates has sold, transferred, conveyed
or exchanged any interest in or rights, in each case, the subject matter of
which is real property rights in the real property described on Section 4.22(i)
of the Company Disclosure Schedule, to any Person.

Solvency

. Seller is not entering into the Transactions with the actual intent to hinder,
delay or defraud either present or future creditors thereof.  Immediately after
giving effect to the consummation of the Transactions, Seller on a consolidated
basis with its Subsidiaries will be Solvent.  For purposes of this Section 4.23,
the amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.

Article V – REPRESENTATIONS AND WARRANTIES OF BUYER

Except as disclosed in the Disclosure Schedule (the “Buyer Disclosure Schedule”)
delivered by Buyer to Seller in connection with this Agreement, Buyer hereby
represents and warrants to Seller as follows:

Organization and Good Standing

. Teichert is a corporation duly organized, validly existing and in good
standing under the Laws of the State of California. Hammonton Farms is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware.  Each of Teichert and Hammonton Farms has all
requisite corporate or limited liability company, as applicable, power and
authority to own, operate, lease and otherwise hold its assets and to carry on
its business as it is now being conducted, and is duly licensed or qualified to
do business and is in good standing in each other jurisdiction in which it owns,
operates, leases or otherwise holds assets or conducts business so as to require
such qualification.  Neither Teichert nor Hammonton Farms is in material
violation of any of the provisions of its Organizational Documents.

Authorization of Agreement; Enforceability

. Buyer has all requisite power and authority to execute, deliver and perform
this Agreement and the Ancillary Agreements and to consummate the
Transactions.  The execution, delivery and performance of this Agreement and the
Ancillary Agreements by Buyer and the consummation of the Transactions have been
duly authorized by all requisite action on the part of Buyer.  This Agreement
and the Ancillary Agreements have been duly and validly executed and delivered
by Buyer and (assuming the due authorization, execution and delivery by the
other Parties hereto and thereto) this Agreement and the Ancillary Agreements
constitute the legal, valid and binding obligation of Buyer, enforceable against
it in accordance with its terms, subject to the Enforceability Exceptions.

5.3Conflicts; Consents of Third Parties.  

(a)Assuming all waivers, Orders and Permits described in Section 4.4(b) and
Section 5.3(b) have been obtained, and all declarations, filings or
notifications described in Section 4.4(b) and Section 5.3(b), if any, have been
made, none of the execution, delivery or performance by Buyer of this Agreement,
or the consummation by Buyer of the Transactions, will conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of acceleration, termination or
cancellation of any obligation

36

--------------------------------------------------------------------------------

 

under, or result in the creation of any Lien upon any of the properties or
assets of Buyer under, any provision of (i) the Organizational Documents of
Buyer, (ii) any Contract to which Buyer is a party or by which any of the
properties or assets of Buyer are bound or (iii) any Law, Order or Permit
applicable to Buyer or by which any of the properties or assets of Buyer are
bound, other than, in the case of subclauses (ii) and (iii), such items that
would not reasonably be expected, individually or in the aggregate, to
materially and adversely affect Buyer’s ability to perform its obligations under
this Agreement and the Ancillary Agreements.

(b)Subject to Section 5.3(b) of the Buyer Disclosure Schedule, no waiver, Order,
Permit, or declaration or filing with, or notification to, any Person (under any
Contract or otherwise) or Governmental Body is required on the part of Buyer in
connection with the consummation of the Transactions, other than such waivers,
Orders or Permits the failure of which to obtain from, or declarations, fillings
or notifications the failure of which to make to, any Governmental Body would
not reasonably be expected, individually or in the aggregate, to materially and
adversely affect Buyer’s ability to perform its obligations under this Agreement
and the Ancillary Agreements.

Legal Proceedings

. There is no Legal Proceeding to which Buyer is a party pending or, to the
Knowledge of Buyer, threatened in writing, except as would not reasonably be
expected, individually or in the aggregate, to materially and adversely affect
Buyer’s ability to perform its obligations under this Agreement and the
Ancillary Agreements.  Buyer is not subject to any outstanding Order, except as
would not reasonably be expected, individually or in the aggregate, to
materially and adversely affect Buyer’s ability to perform its obligations under
this Agreement and the Ancillary Agreements.

Brokers

. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the Transactions based on
arrangements made by or on behalf of Buyer or any of its Affiliates.  No broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the Transactions based on arrangements made by
or on behalf of Buyer or any of their Affiliates that will require any payment
by Seller or any of its Affiliates after the Closing.

Solvency

. Buyer is not entering into the Transactions with the actual intent to hinder,
delay or defraud either present or future creditors thereof.  Immediately after
giving effect to the consummation of the Transactions, Buyer on a consolidated
basis with its Subsidiaries (including the Acquired Companies) will be
Solvent.  For purposes of this Section 5.6, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

Investment Intent

. Buyer is acquiring the Interests for its own account with the present
intention of holding the Interests for investment purposes and not with a view
to, or for sale in connection with, any distribution of such securities in
violation of any federal or state securities Laws.  Buyer is an “accredited
investor” as defined in Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act of 1933, as amended (the “Securities
Act”).  Buyer acknowledges that it is informed as to the risks of the
Transactions and of ownership of the Interests.  Buyer acknowledges that the
Interests have not been registered under the Securities Act or any other
securities Laws and that the Interests may not be sold, transferred, offered for
sale, assigned, pledged, hypothecated or otherwise disposed of unless such

37

--------------------------------------------------------------------------------

 

transfer, sale, assignment, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and the Interests are registered under any other applicable
securities Laws or transferred pursuant to an exemption from registration under
the Securities Act and any other applicable securities Laws.

Investigation

. Except for the representations and warranties expressly set forth in Article
IV (subject to the limitations on Seller’s liability with respect to the breach
thereof as set forth in this Agreement), Buyer acknowledges that it is relying
on its own independent investigation and analysis in entering into the
Transactions.  Buyer is knowledgeable about the industries in which the Acquired
Companies operate and is capable of evaluating the merits and risks of the
Transactions and is able to bear the substantial economic risk of such
investment for an indefinite period of time.  Buyer has been afforded full
access to those books and records, facilities and personnel of the Acquired
Companies for which it has requested access for purposes of conducting a due
diligence investigation.  

No Other Representations or Warranties

. Except for the representations and warranties expressly set forth in
Article IV (as modified by the Company Disclosure Schedule), Buyer acknowledges
that none of Seller, the Acquired Companies or their respective Affiliates, or
any other Person on behalf of any of them makes or has made, and Buyer has not
relied upon, any express or implied representation or warranty with respect to,
or on behalf of, Seller or the Acquired Companies, or any of their respective
Affiliates, or their respective businesses or properties or with respect to any
other information, documents, presentations, forecasts, budgets or estimates
provided or made available to Buyer in connection with this Agreement or the
Transactions, including in any “data rooms” or management presentations,
including the accuracy or completeness thereof, and Seller, the Acquired
Companies and their respective Affiliates hereby disclaim any such
representation or warranty whether by Seller or the Acquired Companies, or any
of their respective Affiliates, or any other Person on behalf of any of them.
Buyer understands that the Acquired Companies own or have rights to, or purport
to have rights to, or utilize, real property and improvements (for which Seller
makes no representations or warranties other than as expressly set forth in
Article IV (if any)).  In acquiring the Acquired Companies, Buyer acknowledges
that Buyer is indirectly acquiring certain rights in, or ownership and/or use
of, real property held or owned by Western or any of its Subsidiaries, including
rights in, or ownership and/or use of, real property utilized by the Acquired
Companies in the Yuba Goldfields (together, the “Disclaimed Real Estate”), and
does so, subject to the representations, warranties and indemnities in this
Agreement, “AS IS, WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS,
LATENT OR OTHERWISE, KNOWN OR UNKNOWN,” in their present state and condition,
with no right of recourse against Seller (or any related or affiliated party)
for same. Buyer acknowledges that Buyer has been, or will be, given the
opportunity to conduct its own investigation as to any matter, fact, or issue
that might influence Buyer’s decision to purchase the Acquired Companies.  Buyer
acknowledges that Seller and Seller’s agents, contractors, consultants,
attorneys, and representatives have not made, do not make, and specifically
negate and disclaim, and Buyer is not relying on, any representations,
warranties, promises, covenants, agreements or guaranties of any kind or
character whatsoever, whether express or implied, oral or written, past, present
or future, of, as to, concerning, or with respect to the Disclaimed Real Estate,
except as expressly set forth in Section 4.6(b)(x) and Section 4.22, including
any of the following: the value of the Disclaimed Real Estate; any income to be
derived from the Disclaimed Real Estate; the suitability of the Disclaimed Real
Estate for any and all activities and uses which Buyer may conduct thereon,
including the possibilities for future development of the Disclaimed Real
Estate;

38

--------------------------------------------------------------------------------

 

the habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Disclaimed Real Estate; the manner, quality, state of
repair or lack of repair on the Disclaimed Real Estate; the nature, quality or
condition of the Disclaimed Real Estate, including with respect to water
conditions, soil, geological or geotechnical condition (including soil
expansiveness, corrosiveness, or stability, or seismic, hydrological, geological
and topographical conditions and configurations, including any opinions or
conclusions of any soils engineer(s) retained to perform geotechnical and/or
soils studies or to oversee any soils engineering aspects of developing the
Disclaimed Real Estate); the manner or quality of the construction or materials,
if any, incorporated into the Disclaimed Real Estate; compliance with any
environmental protection, pollution or land use laws, rules, regulations,
orders, codes or requirements (except as may relate to a release of Hazardous
Substances), including, but not limited to, the Americans with Disabilities Act
of 1990, California Health & Safety Codes, Environmental Laws and regulations
promulgated under any of the foregoing (all as have been or may be amended from
time to time); the presence or absence of any underground storage tanks on the
Disclaimed Real Estate or on property adjacent to or near the Disclaimed Real
Estate; the content, completeness or accuracy of any feasibility or due
diligence documents, any other materials related to Buyer’s feasibility review,
or any preliminary reports or other reports or commitments regarding title to
the Disclaimed Real Estate; the conformity of the Disclaimed Real Estate to
past, current or future applicable zoning or building requirements; deficiency
of any undershoring; deficiency of any drainage; the fact that all or a portion
of the Disclaimed Real Estate may be located on or near an earthquake fault line
or in or near an earthquake or seismic hazard zone; the fact that all or a
portion of the Disclaimed Real Estate may be located in or near a “wildlands”
area or a state fire responsibility area; the existence of vested land use,
zoning or building entitlements affecting the Disclaimed Real Estate; water
rights or the availability of or access to water; the availability of or access
to sewer improvements; or utilities or availability thereof.

Article VI – COVENANTS

6.1Confidentiality; Preservation of Books and Records.

(a)The Confidentiality Agreement will terminate at the Closing.  Following the
Closing, without the prior written consent of the other Party, Buyer shall not
disclose any other confidential or proprietary information and data of Seller
and its Affiliates (except to the extent related to the Acquired Companies), and
Seller shall not disclose any other confidential or proprietary information and
data of Buyer and its Affiliates (including with respect to the Acquired
Companies) (collectively, the “Confidential Information”); provided, however,
that Confidential Information shall not include information that (i) is or
becomes generally available to the public other than as a result of a
disclosure, in violation of this Agreement, by the receiving Party or its
representatives, (ii) is or becomes available to the receiving Party on a
non-confidential basis from a source that the receiving Party does not have
reason to believe to be bound by an obligation or duty of confidentiality or
another legal, fiduciary or contractual obligation of confidentiality or
secrecy, or (iii) is independently developed by the receiving Party or its
representatives after the Closing without use of or reference to any of the
Confidential Information.  The receiving Party may disclose Confidential
Information to the extent required by applicable Law; provided, that to the
extent legally permissible, the receiving Party shall notify the disclosing
Party of its intention to make such disclosure and provide a list of the
Confidential Information that the receiving Party intends to disclose prior to
making such disclosure.  The receiving Party agrees to use its commercially
reasonable efforts to seek an appropriate protective order or other remedy with

39

--------------------------------------------------------------------------------

 

respect to disclosing the Confidential Information.  In the event that such a
protective order or other remedy is not obtained, the receiving Party (A) will
furnish only that portion of the Confidential Information that in the opinion of
the receiving Party’s outside legal counsel is required by applicable Law to be
disclosed and (B) will use its reasonable best efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such of
the disclosed information that the disclosing Party so designates.

(b)For six (6) years from and after the date hereof, Buyer shall, and shall
cause its Affiliates to, retain all books, records and other documents of the
Acquired Companies relating to periods prior to the date hereof and make the
same available for inspection and copying by Seller during normal business hours
upon reasonable request and upon reasonable notice.

Publicity

. Buyer and Seller agree to cooperate with each other prior to any public
disclosure of this Agreement, the Ancillary Agreements or the
Transactions.  Buyer and Seller agree that no public release or announcement
concerning the terms of this Agreement, the Ancillary Agreements or the
Transactions shall be issued by either Party or any Affiliate without the prior
consent of the other Party, except (a) for such release or announcement as may
be required by Law or the rules and regulations of any applicable stock exchange
upon which the securities of Eagle Materials or any publicly traded entity
resulting from the Spin-Off are listed, or the requirements of any
self-regulatory body, in which case Eagle Materials shall use commercially
reasonable efforts to allow Buyer reasonable time to comment on such release or
announcement in advance of such issuance (and will consider any such comments in
good faith) or (b) to the extent the contents of such release or announcement
have previously been released publicly or are consistent in all material
respects with materials that have previously been released publicly (without
violation of this Section 6.2).

6.3Employment and Employee Benefits.

(a)As of and after the date hereof, Buyer shall use commercially reasonable
efforts to cause to be recognized the service of Company Employees with the
applicable Acquired Company prior to the date hereof as service with Buyer and
its Affiliates under each employee benefit plan, policy or arrangement
(including vacations, sick time, paid time off leave and severance policies)
sponsored by Buyer or any of its Affiliates for such Company Employees
(including any Benefit Plans) for purposes of any waiting period, vesting,
eligibility and benefit entitlement; provided, that such service shall not be
credited to the extent such credit would result in any duplication of
compensation or benefits.  This Section 6.3 shall not apply to Company Employees
whose terms and conditions of employment are governed by a collective bargaining
agreement.  

(b)Except as otherwise set forth in Section 6.3(g), effective as of the Closing
(or as soon thereafter as reasonably practicable), each Company Employee shall
be given the opportunity to begin participating in any qualified retirement plan
or other employee benefit plan sponsored by Buyer or any Affiliate of Buyer
(including any health or welfare benefit plan) if the Company Employee meets the
eligibility requirements for such plans after taking into account the employee’s
service, if any, credited under Section 6.3(a).

40

--------------------------------------------------------------------------------

 

(c)On and after the date hereof, each Company Employee shall be credited under
Buyer’s vacation, sick leave and personal time policies with vacation, sick
leave or personal time that is earned but unused as of the date hereof.

(d)Buyer shall be responsible for providing short-term and long-term disability
benefits to any Company Employee who was on short-term or long-term disability
leave immediately prior to the date hereof.  

(e)Effective as of the Closing, Buyer shall allow each Company Employee who both
(i) remains employed with an Acquired Company following the Closing (a
“Continuing Company Employee”) and (ii) immediately prior to the Closing was
eligible to participate in a tax-qualified defined contribution plan maintained
by Seller or its Affiliates (a “Seller 401(k) Plan”) to participate in a
tax-qualified defined contribution plan or plans, if any, with a cash or
deferred feature (the “Buyer 401(k) Plan”) maintained for the benefit of Buyer’s
employees immediately prior to the Closing to the same extent and for the same
purpose as similarly situated employees of Buyer who participate in the Buyer
401(k) Plan. As soon as practicable after the date hereof, the Seller 401(k)
Plan shall, to the extent permitted by Section 401(k)(10) of the Code and the
Seller 401(k) Plan, make distributions available to Company Employees, and the
Buyer 401(k) Plan shall accept any such distribution (including loans), as a
rollover contribution if so directed by the Continuing Company Employee to the
extent permitted by the terms of the Buyer 401(k) Plan.  Seller and Buyer shall
reasonably cooperate to effectuate such rollover contributions by Continuing
Company Employees.  

(f)On or prior to the date hereof, Seller shall pay, or cause the Acquired
Companies to pay, any and all Liabilities, if any, relating to annual bonuses
with respect to the period prior to the Closing for each Company Employee who is
or would be eligible to receive any annual bonus under any Benefit Plan pursuant
to the terms thereof and shall pay such bonuses in accordance with the terms of
such Benefit Plans.  Any such Liabilities shall, to the extent unpaid by the
Acquired Companies at or prior to Closing, constitute Transaction
Expenses.  Notwithstanding anything herein to the contrary, Seller and its
Affiliates shall not have or otherwise incur any liability, including in respect
of (i) any and all costs related to Buyer’s termination of any Company Employee,
including severance or other termination costs, (ii) Company Employees whose
terms and conditions of employment are governed by a collective bargaining
agreement, or (iii) terminations or layoffs of Company Employees that may
implicate the Worker Adjustment and Retraining Notification Act or similar Law
(whether federal or state Laws), in each case, arising in connection with
actions that are taken or initiated by Buyer or any of its Affiliates at or
following the Closing or that are otherwise incurred following the Closing.

(g)With respect to Company Employees and their eligible dependents who
participate in Seller Plans providing medical, dental or vision benefits as of
Closing (collectively, “COBRA Participants”), Seller and its Affiliates shall,
to the extent requested by Buyer, use commercially reasonable efforts to treat
the consummation of the Transactions as a “qualifying event” for purposes of
Section 6 of Subtitle B of Title I of ERISA (“COBRA”), such that COBRA
Participants shall be provided with continuation coverage required under COBRA
in connection with a “qualifying event” (“Continuation Coverage”); provided,
however, that Buyer shall establish its own health and welfare benefit plans for
the benefit of Continuing Company Employees (or designate the Continuing Company
Employees as eligible for existing health and welfare benefit plans) no later
than June 1, 2020 (the “Benefit Transition Date”).  Buyer shall

41

--------------------------------------------------------------------------------

 

reimburse Seller and its Affiliates for all out-of-pocket costs incurred by
Seller and its Affiliates in connection with the provision of Continuation
Coverage pursuant to this Section 6.3(g) (including with respect to any COBRA
Participants who continue to receive Continuation Coverage following the Benefit
Transition Date and with respect to claims reported after the Benefit Transition
Date), it being understood that such reimbursements shall include, but not be
limited to, (i) with respect to each COBRA Participant, the full cost that
Seller and its Affiliates charge in the ordinary course of business for
Continuation Coverage, to be paid monthly by Buyer, and (ii) the amount by which
the aggregate out-of-pocket cost of providing the Continuation Coverage
(including with respect to any claims incurred by COBRA Participants) exceeds
the aggregate premium amount that relates to such Continuation Coverage, which
amount shall be paid by Buyer within five (5) Business Days following receipt of
an invoice from Seller reflecting such amount.

(h)Without limiting the generality of Section 8.8, the provisions of this
Section 6.3 are solely for the benefit of the Parties and no current or former
employee, director, independent contractor, or any other individual associated
therewith shall be regarded for any purpose as a third party beneficiary of this
Agreement, and nothing herein shall be construed as an amendment to any Benefit
Plan or other employee benefit plan (including any benefit plan of Buyer or its
Affiliates) for any purpose.  Nothing contained in this Section 6.3 (whether
express or implied) shall (i) be deemed to require Buyer or any Acquired Company
to employ Company Employees for any fixed or predetermined time following the
Closing or otherwise create or confer any rights, remedies or claims upon any
Company Employee or any right of employment or engagement or continued
employment or engagement or any particular term or condition of employment or
engagement for any Company Employee or any other Person, (ii) be considered or
deemed to establish, amend, or modify any plan or any other benefit or
compensation plan, program, policy, agreement, arrangement or contract, or
(iii) prohibit or limit the ability of Buyer (including, following the Closing,
an Acquired Company) to amend, modify or terminate any benefit or compensation
plan, program, policy, agreement, arrangement or contract at any time assumed,
established, sponsored or maintained by any of them.

6.4Assistance and Cooperation.  

(a)Each Party shall execute and deliver, or shall cause to be executed and
delivered, such documents and other papers and shall take, or shall cause to be
taken, such further actions as may be reasonably required (i) to carry out the
provisions of this Agreement and the Ancillary Agreements and give effect to the
Transactions and the Ancillary Agreements, including the transfer of any Permits
used by the Acquired Companies but held by Seller or any Affiliate of Seller and
the preparation and recordation of any deeds or other conveyances of the Real
Property or Yuba Goldfields, or (ii) to assist Buyer in its dismissal of the
appeal pending before the California Court of Appeal, Third Appellate District,
entitled A. Teichert & Son, Inc., v. California State Mining and Geology Board,
et al. (3rd DCA No. C082333) (the “Vested Rights Appeal”) at the sole cost and
expense of Buyer without any liability or payment from Seller or its Affiliates.
Subject to clause (ii) of this Section 6.4(a), and notwithstanding Section 8.12,
Seller agrees to provide a waiver of conflicts solely to the extent necessary
for Buyer to engage Jeffer Mangels Butler & Mitchell LLP in connection with the
dismissal of the Vested Rights Appeal.

(b)If, after the Closing, Seller receives any funds from a third party that are
the property of any Acquired Company, Seller shall remit any such funds as
promptly as practicable

42

--------------------------------------------------------------------------------

 

to Buyer.  If, after the Closing, Buyer or any Acquired Company receives any
funds from a third party that are the property of Seller or its Affiliates,
Buyer shall remit any such funds as promptly as practicable to Seller.

6.5Tax Matters.

(a)All Tax Returns for Taxes and Tax items relating to the operations or assets
of either of the Acquired Companies, but not imposed on any of the Acquired
Companies, ending on or prior to the date hereof (“Flow-Through Returns”) shall
be prepared and filed under the control of Seller.  Seller shall pay or cause to
be paid all Taxes when due for the Acquired Companies for any Tax year or period
(or portion thereof) ending on or prior to the date hereof.  

(b)Other than Flow-Through Returns described in Section 6.5(a), Buyer shall
control the preparation and filing of all other Tax Returns for Pre-Closing
Periods and Straddle Periods with respect to the Acquired Companies that are not
due on or before fifteen (15) days following the date hereof (including
applicable extensions). With respect to all Pre-Closing Periods and Straddle
Periods, such Tax Returns shall be prepared in a manner consistent with past
practice unless otherwise required by applicable Law and the agreements in this
Section 6.5.  Buyer shall provide Seller with copies of all income Tax Returns
for any Pre-Closing Period or Straddle Period required to be prepared and filed
by Buyer pursuant to this Section 6.5(b) no later than thirty (30) days prior to
the due date for filing thereof (including applicable extensions) for Seller’s
review and approval (such approval not to be unreasonably withheld, conditioned
or delayed).

(c)Straddle Period Tax Allocation. In the case of any Taxes of any Acquired
Company that are payable with respect to any Straddle Period, the portion of any
such Taxes that are allocable to the portion of the Straddle Period ending on
the date hereof shall, (i) in the case of Taxes that are based upon or related
to income, receipts or expenditures, be deemed equal to the amount that would be
payable if the Tax year or period ended at the close of the date hereof, and
(ii) in the case of all other Taxes with respect to the property or assets of
the Acquired Companies as of the date hereof, be deemed to be the amount of such
Taxes for the entire Straddle Period multiplied by a fraction, the numerator of
which is the number of calendar days in the portion of the Straddle Period
ending on and including the date hereof and the denominator of which is the
number of calendar days in the entire Straddle Period.  Any payments owed to
Buyer or Seller, as applicable, under this Section 6.5(c) shall be made within
sixty (60) days after the receipt of Buyer’s or Seller’s invoice with
appropriate substantiation of Straddle Period Tax allocation.  The applicable
Party shall prepare and send its invoice within a reasonable period of time once
the payment amount is determined based on either (A) the filing of the Tax
Return or (B) the payment of Taxes to the applicable Governmental Body.

(d)None of Buyer, its Affiliates, and, after the Closing, any Acquired Company,
shall amend or cause to be amended any Tax Return of the Acquired Companies that
relates to any Pre-Closing Period without the consent of Seller (such approval
not to be unreasonably withheld, conditioned or delayed).  Buyer and its
Affiliates shall promptly notify Eagle Materials of any examination, audit,
claim, assessment, deficiency or Legal Proceeding that arises after the Closing
in respect of any Taxes of the Acquired Companies for Pre-Closing Periods and
make available to Eagle Materials all information, records and documents
provided by or to any Taxing authorities related to any such examination, audit,
claim, assessment, deficiency or Legal Proceeding.  The Parties shall cooperate
fully in preparing for and defending any audits of,

43

--------------------------------------------------------------------------------

 

or disputes with, any Taxing authorities regarding any Taxes of the Acquired
Companies, and Eagle Materials shall be entitled to control the correspondence
with any such Taxing authorities regarding, and the defense of, any such audits
or disputes that relate to the portion of any Taxes for which Seller would be
liable under this Agreement, other than with respect to Straddle Periods.  Buyer
shall be entitled to control the correspondence with any such Taxing authorities
regarding, and the defense of, any such audits or disputes that include the
Straddle Periods; provided, that Buyer shall keep Eagle Materials apprised of
the status of matters relating to such audits or disputes and promptly notify
Eagle Materials of any substantive communication it or any of its Affiliates or
any of their respective representatives receives from any Taxing authority
relating to such audits or disputes and permit Eagle Materials to review in
advance and participate in any proposed communication by Buyer or its Affiliates
to any Taxing authority.  

(e)Any Tax refund received by Buyer, its Affiliates or any Acquired Company to
the extent that such refund relates to any Pre-Closing Period of the Acquired
Companies shall be for the account of Seller, together with interest received
from the applicable Governmental Body with respect to any such refund or portion
thereof, and Buyer shall pay over to Seller any such refund within thirty (30)
days of receipt thereof.

(f)Transfer Taxes.  Buyer and Seller shall each be responsible for fifty percent
(50%) of all sales, use, stamp, recordation, registration or similar transfer
Taxes imposed on or with respect to the Transactions.  Within seventy (70) days
after the date hereof, Buyer shall provide to Seller a copy of the draft asset
allocation and valuation report prepared for Buyer by an independent, third
party valuation and appraisal firm with respect to the Transactions (the
“Valuation Report”).  If Seller disagrees with the Valuation Report with respect
to any amounts in which Seller would be responsible for any transfer Taxes,
Seller shall provide Buyer with any comments to the Valuation Report within
fifteen (15) days after receipt thereof, which such comments shall be considered
by (and discussed with) Buyer in good faith; provided, that if, after such good
faith discussions, Buyer and Seller are unable to reach such agreement on such
amounts, Buyer shall be entitled to finalize and submit to the appropriate
Governmental Body any change in ownership reports or similar filings that relate
to transfer Taxes that may be due with respect to the Transactions with amounts
regarding such disputed items as Buyer shall determine.

(g)Tax Treatment.  Buyer and Seller agree to treat, for U.S. federal income Tax
purposes (and applicable state and local Tax purposes), the sale of all of the
Interests of the Companies by Seller to Buyer pursuant to this Agreement as if
Seller sold to Buyer all of the assets of the Companies in exchange for the
amount treated as consideration for U.S. federal income Tax purposes (the
“Agreed Tax Treatment”).  

6.6D&O Insurance.

(a)For purposes of this Section 6.6, “Indemnified Director and Officer” shall
mean any person who was, is now, or has been at any time prior to the Closing,
an officer, manager or director of any Acquired Company, or has been at any time
prior to the Closing, an officer, manager or director of any Acquired Company
who was serving at the request of any Acquired Company as an officer, manager or
director of another Person.

(b)Prior to the date hereof, the Companies have obtained, at the cost of Seller,
prepaid “tail” insurance policies, which policies provide each Indemnified
Director and Officer

44

--------------------------------------------------------------------------------

 

with coverage of $3,000,000 for an aggregate period of six (6) years with
respect to claims arising from facts or events that occurred on or before the
Closing, including in connection with the adoption and approval of this
Agreement and the Ancillary Agreements and the Transactions.

(c)Subject to applicable Law, the rights of any Indemnified Director and Officer
under this Section 6.6 shall be in addition to any other rights such Indemnified
Director and Officer may have under the Organizational Documents of the Acquired
Companies or any other Contracts as in effect on the date hereof, which such
rights shall be maintained by Buyer for at least six (6) years following the
date hereof.  The provisions of this Section 6.6 shall survive the consummation
of the Transactions, and are expressly intended to benefit, and to be
enforceable by, each of the Indemnified Directors and Officers and their
respective heirs and personal representatives.

(d)If Buyer or any Acquired Company, or any of their respective successors or
assigns, transfers or conveys all or substantially all of their properties and
assets to any other Person or consolidates with or merges into any other Person
and shall not be the continuing or surviving Person of such consolidation or
merger, then, in each such case, to the extent necessary, proper provision shall
be made so that the successors and assigns of Buyer or such Acquired Company, as
the case may be, shall assume the obligations of Buyer or such Acquired Company
set forth in this Section 6.6.

6.7Insurance.

(a)From and after the Closing, each Acquired Company shall cease to be insured
by Seller or any of Seller’s Affiliates’ current claims-made insurance policies
or programs or by any of their current claims-made self-insured programs, and,
except as otherwise set forth in this Section 6.7, neither Buyer, the Acquired
Companies nor their respective Affiliates shall have any access, right, title or
interest to or in any such claims-made insurance policies, programs or
self-insured programs (including to all claims and rights to make claims and all
rights to proceeds) to cover any assets of any Acquired Company or any Liability
arising from the operation of the business of the Acquired Companies.  Seller or
any of its Affiliates may amend any insurance policies and ancillary
arrangements in the manner it deems appropriate to give effect to this Section
6.7.  From and after the Closing, Buyer shall be responsible for securing all
insurance with respect to the operation of the Acquired Companies, provided that
Seller shall continue to maintain the Acquired Companies as named insureds or
loss payees on all historical occurrence-based policies with respect to the
period prior to the date hereof.

(b)Notwithstanding Section 6.7(a), with respects to acts, omissions, events or
circumstances relating to the Acquired Companies that occurred or existed prior
to the Closing that are covered by occurrence-based insurance policies of Seller
or any of its Affiliates under which an Acquired Company is an insured prior to
Closing, Seller and its Affiliates shall make such claims for coverage as
reasonably requested by Buyer or any Acquired Company and use commercially
reasonable efforts to cooperate with Buyer in connection with any such claim for
coverage and the receipt of insurance proceeds on behalf of an Acquired Company,
subject to the terms and conditions of such occurrence-based policies and this
Agreement, to the extent such coverage and limits are available.  Buyer shall
promptly repay or reimburse Seller and its Affiliates, or cause Seller and its
Affiliates to be promptly repaid or reimbursed, for all costs and expenses
incurred by Seller and its Affiliates in collecting such proceeds, including the
amount of

45

--------------------------------------------------------------------------------

 

any deductibles and self-insured retentions associated with any such claims made
by Seller or any of its Affiliates under such occurrence-based policies, and
Buyer and its Affiliates (including the Acquired Companies) shall be liable for
all uninsured, uncovered, unavailable or uncollectible amounts of such
claims.  For the avoidance of doubt, from and after the Closing, none of Buyer
or the Acquired Companies shall have any right to directly make claims or seek
coverage under any of the insurance policies provided or made available to the
Acquired Companies by Seller or any of its Affiliates.

Litigation Support

. In the event, and for so long as, Buyer or Seller or any of their respective
Affiliates (the “Initiating Party”) is prosecuting, contesting or defending any
Legal Proceeding, investigation, charge, claim or demand by a third party that
is not a Governmental Body in connection with the Transactions or the business
of the Acquired Companies (other than the Vested Rights Appeal, which is
governed by Section 6.4(a)), the non-Initiating Party shall, and shall cause its
Affiliates (and its and their officers and employees) to, reasonably cooperate
with the Initiating Party and its counsel in such prosecution, contest or
defense, including making reasonably available its personnel, and provide such
testimony and access to their books and records as shall be reasonably necessary
in connection with such prosecution, contest or defense, in each case, at the
Initiating Party’s sole cost.

6.9Use of Names.

(a)As soon as reasonably practicable, but in any event within ninety (90) days
after the date hereof, Buyer shall, and shall cause each of its Affiliates
(including the Acquired Companies) to, (i) cease to hold itself out as having
any affiliation with Seller or any of its Affiliates (for the avoidance of
doubt, excluding the Acquired Companies), (ii) cease and discontinue use of all
Trademarks, domain names and other source or business identifiers of Eagle
Materials Inc. (together with all Trademarks, domain names and other source or
business identifiers confusingly similar to or embodying any of the foregoing,
“Seller Name”) and (iii) complete the removal of the Seller Name from all
products, signage, properties, technical information, stationery and promotional
or other marketing materials and other assets; provided, that, notwithstanding
such ninety (90) day period, the Buyer shall not use the Seller Name at any time
following the Closing in any manner that reflects negatively on Seller or its
Affiliates.  Each of the Parties hereto acknowledges and agrees that the remedy
at Law for any breach of the requirements of this Section 6.9 would be
inadequate and agrees and consents that without intending to limit any
additional remedies that may be available, Seller and its Affiliates shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief and other equitable relief, without the necessity of proving the
inadequacy of money damages as a remedy, and the Parties hereto further hereby
agree to waive any requirement for the securing or posting of bond or other
undertaking in any action which may be brought to enforce any of the provisions
of this Section 6.9.

(b)Buyer hereby acknowledges and agrees that (i) Buyer is not acquiring, and no
Acquired Company is retaining, any right, title or interest in or to, or right
to use, the Seller Name and (ii) following the Closing, none of Buyer, the
Acquired Companies or any of their respective Affiliates shall have any right,
title or interest in or to, or right to use, and Buyer covenants that it and its
Affiliates (including, after Closing, the Acquired Companies) will not hereafter
adopt, use, apply to register or register, or authorize others to adopt, use,
apply to register or register, any Trademarks consisting of, incorporating or
confusingly similar to the Seller Name.

46

--------------------------------------------------------------------------------

 

Guarantees; Commitments

.  In the event that, as of the Closing, Buyer or one of its Affiliates shall
not have substituted itself for Seller and any of its Affiliates under, and
caused Seller and its Affiliates to be released from, any guarantees,
indemnities, letters of credit, letters of comfort, performance bonds,
commitments, understandings, agreements and other obligations of such Persons
related to the Acquired Companies set forth on Section 6.10 of the Company
Disclosure Schedule (collectively, the “Guarantees”), if any, (a) Buyer shall
use commercially reasonable efforts to cause itself or one of its Affiliates
(including the Acquired Companies) to be substituted for Seller and any of its
Affiliates, and for Seller and any of its Affiliates to be released, in respect
of all obligations of Seller and any of its Affiliates under any Guarantee and
(b) Buyer shall indemnify and hold harmless Seller and its Affiliates against
any Losses that Seller or any of its Affiliates suffers, incurs or is liable for
by reason of or arising out of or in consequence of such Guarantee.  Without
limiting the foregoing, if Seller and its Affiliates shall not have been
released from any Guarantee, after the Closing, Buyer will not, and will not
permit any of its Affiliates to, renew, extend, amend or supplement any loan,
contract, lease or other obligation that is covered by a Guarantee without
providing Seller with evidence satisfactory to Seller that such Guarantee has
been released.  Any cash or other collateral posted by Seller or one of its
Affiliates (other than the Acquired Companies to the extent any such cash or
other collateral was taken into account in the calculation of the Closing
Purchase Price) and received by Buyer or any of its Affiliates after the Closing
in respect of any Guarantee shall be delivered to Seller.

Restrictive Covenants

.  Seller understands that Buyer shall be entitled to protect and preserve the
going concern value of the business of the Acquired Companies to the extent
permitted by Law and that Buyer would not have entered into this Agreement
absent the provisions of this Section 6.11 and, therefore, Seller agrees as
follows:

(a)Non-Compete.  For a period of three (3) years from the date hereof, Seller
shall not, and shall cause each of its Affiliates not to, directly or indirectly
own, maintain, engage in, or participate or have any interest in the operation
of any aggregate mining business or ready-mix concrete business (collectively,
the “Restricted Activities” and, each individually a “Restricted Activity”)
within a 60-mile radius from the front gate of the aggregate mine owned by
Western in Marysville, California; provided, that, notwithstanding the
foregoing, 3D Concrete LLC shall be permitted to continue to operate within the
geographic regions that it operated in as of the Closing.  This Section 6.11(a)
shall not apply to, and shall not be deemed breached as a result of, the
ownership by Seller or any of its Affiliates of securities in a publicly held
Person engaged, directly or indirectly, in Restricted Activities that in the
aggregate represent less than an aggregate of 5% of the outstanding beneficial
ownership of such Person engaged, directly or indirectly, in Restricted
Activities.

(b)Non-Solicit.  For a period of two (2) years from the date hereof, Seller
shall not, and shall cause each of its Affiliates not to, directly or indirect,
solicit the employment of, or cause or attempt to cause to leave the employment
of any Acquired Company, any Person who is, or was in the prior six (6) months,
employed by any Acquired Company; provided, however, that this Section 6.11(b)
shall not apply to, or restrict, Seller or its Affiliates from soliciting or
hiring any employee (i) who responds to a general solicitation or advertisement
that is not specifically targeted or direct at employees of any Acquired Company
or (ii) whose employment has been terminated by any Acquired Company.

Delivery of Books and Records; Data Room

.  

47

--------------------------------------------------------------------------------

 

(a)Seller will deliver, or cause to be delivered, the books and records of the
Acquired Companies (other than books and records related to the Yuba
Goldfields), including minute books and stock records (as applicable), to Buyer
as promptly as practicable following the date hereof, but in any event within
ten (10) Business Days of the date hereof; provided, that Seller or its
Affiliates, as applicable, shall be permitted to retain copies of such books and
records in accordance with their internal document retention policies and
practices.  Within ninety (90) days following the date hereof, Seller will
deliver, or cause to be delivered, at Buyer’s sole cost and expense all records,
reports or analyses related to the Yuba Goldfields in the possession or under
the control of Seller or its Affiliates as of immediately prior to the Closing.

(b)Within two (2) Business Days following the date hereof, Seller shall grant
Buyer such permissions as needed for Buyer to download all of the materials
(free of any watermarks) contained in the virtual data room established by
Seller through Donnelley Financial Solutions Venue (Project Gold) in connection
with the Transactions.

6.13Teichert Guarantee.

(a)Teichert hereby absolutely, irrevocably and unconditionally guarantees to
Seller (and its successors and assigns) the payment and performance of Buyer’s
obligations herein as and when the same shall be due and payable, whether upon
demand by Seller or by lapse of time, by acceleration of maturity or otherwise,
and Teichert is hereby made fully responsible for the acts and omissions of
Buyer that constitute a breach of this Agreement or any Ancillary Agreement
(collectively, the “Teichert Guarantee”).  This Teichert Guarantee shall be a
full, unconditional, irrevocable, absolute and continuing guarantee of payment
and performance and not a guarantee of collection, and Teichert shall remain
liable for Buyer’s obligations herein until the payment in full of all such
obligations, provided that such Teichert Guarantee shall be subject to
Teichert’s right to all defenses that Buyer has or would have had available to
it (other than pursuant to a bankruptcy proceeding of Buyer).

(b)The Teichert Guarantee shall not be released, discharged, diminished or
impaired by (i) any setoff, counterclaim, defense, act or occurrence which
Teichert may have against Seller or any of its Affiliates as a result of or
arising out of this Agreement or any Ancillary Agreement or any other
transaction, (ii) the renewal, extension, modification or alteration by Seller
or any of its Affiliates or Buyer, with or without the knowledge or consent of
Teichert, of this Agreement or any Ancillary Agreement or of any Liability of
Buyer hereunder or thereunder, (iii) any forbearance or compromise granted to
Buyer by Seller when dealing with Buyer, except to the extent of such
forbearance or compromise, (iv) any change in corporate structure or ownership
of Seller or Buyer or the bankruptcy, insolvency, liquidation, receivership,
dissolution, winding-up or termination of Seller or Buyer, (v) the inaccuracy of
any of the representations and warranties of Seller or any of its Affiliates or
Buyer under this Agreement or any Ancillary Agreement, (vi) any neglect, delay,
omission, failure or refusal of Seller or any of its Affiliates to take or
prosecute any action in connection with this Agreement or any Ancillary
Agreement or (vii) the full or partial release of Buyer from any Liability,
except that Teichert shall be released pro tanto to the extent Seller expressly
releases Buyer from a Liability hereunder.

(c)Teichert waives notice of (i) acceptance of this Teichert Guarantee and
(ii) the creation, renewal, extension, modification, alteration or existence of
any Liability of Buyer hereunder or under any Ancillary Agreement.

48

--------------------------------------------------------------------------------

 

(d)If under applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws of general application with respect
to creditors, Seller is required to refund part or all of any payment hereunder
to Buyer, such payment shall not constitute a release from any Liability
hereunder, and Teichert’s Liability and other obligations hereunder shall be
reinstated to such extent.

Post-Closing Conveyances

.  If, at any time after the date hereof but prior to the five (5) year
anniversary of the date hereof, Buyer identifies any real property interests or
rights located in Yuba County, California held by Seller or any of its
Affiliates (other than the Acquired Companies) as of immediately prior to
Closing that for any reason whatsoever were not conveyed or otherwise
transferred or assigned to one of the Acquired Companies prior to or at Closing
(the “Retained Property”), Seller will promptly, and in any event within thirty
(30) days from the earlier of Buyer’s written notice to Seller of its
identification of any such Retained Property, cause any Retained Property to be
conveyed to Buyer or its designated Affiliate by quitclaim deed in the form
attached hereto as Exhibit A or other equivalent conveyance instrument
reasonably satisfactory to Buyer and Seller, and in any case, such quitclaim
deed or other equivalent conveyance instrument shall not contain any
representations or warranties by Seller or its applicable Affiliate with respect
to the Retained Property being conveyed, and no conveyance of such Retained
Property shall result in any liability to Seller or its Affiliates.  Neither
Seller nor any of its Affiliates shall knowingly transfer or convey any Retained
Property or any rights therein to any third party following the Closing, other
than as provided by this Section 6.14.  Seller shall not be entitled to any
additional consideration for any conveyances made pursuant to this Section 6.14.

Article VII – INDEMNITY

Survival of Representations and Warranties

. The Fundamental Seller Representations and the Fundamental Buyer
Representations shall survive until the date that is sixty (60) days after the
expiration of the applicable statute of limitations period, unless, in each
case, on or prior to such date a claim for indemnification, in accordance with
the notice requirements under Section 7.4, is made with respect to any such
representation or warranty, in which case such representation or warranty shall
survive until, but only for the purposes of, the resolution of such claim.  The
representations and warranties of Seller contained in Article IV (other than the
Fundamental Seller Representations) and the representations and warranties of
Buyer contained in Article V (other than the Fundamental Buyer Representations)
shall survive until the date that is eighteen (18) months after the date hereof,
unless on or prior to such date a claim for indemnification, in accordance with
the notice requirements under Section 7.4, is made with respect to any such
representation or warranty, in which case such representation or warranty shall
survive until, but only for the purposes of, the resolution of such claim.  Any
covenant or agreement to be performed after the Closing shall survive the
Closing in accordance with its terms until performed to the extent such covenant
or agreement is to be performed after the Closing.

7.2Obligation of Seller and Eagle Materials to Indemnify.

(a)Subject to the terms and conditions of this Article VII, from and after the
Closing, Seller and Eagle Materials (the “Seller Indemnifying Parties”) agree
jointly and severally to indemnify Buyer, its Affiliates (including the Acquired
Companies), and their respective managers, officers, directors, employees,
advisors (including attorneys, accountants, consultants and financial advisors),
equityholders, successors, assigns, agents and representatives

49

--------------------------------------------------------------------------------

 

(collectively, the “Buyer Indemnified Parties”) in respect of, and hold the
Buyer Indemnified Parties harmless against, any and all losses, suits,
proceedings, judgments, fines, awards, penalties, demands, assessments,
liabilities, damages, claims, deficiencies and all costs (including any costs of
collection), expenses, including interest, penalties and reasonable attorneys’
and accountants’ fees and disbursements (each, a “Loss”, and collectively,
“Losses”), based upon, resulting from or otherwise in respect of: (i) any breach
of any representations and warranties of Seller in Article IV; and (ii) any
breach or nonperformance of any covenants or agreements of Seller in this
Agreement to be performed after the Closing.

(b)The obligation of the Seller Indemnifying Parties to indemnify the Buyer
Indemnified Parties for Losses pursuant to this Section 7.2 is subject to the
following limitations: (i) the Seller Indemnifying Parties shall not be required
to provide indemnification to any Buyer Indemnified Party pursuant to Section
7.2(a)(i) unless the aggregate amount of Losses incurred by all the Buyer
Indemnified Parties in respect of any claim against the Seller Indemnified
Parties for indemnification under Section 7.2(a)(i) exceeds $450,000 (the
“Deductible”), and then the Buyer Indemnified Parties shall be entitled to
indemnification pursuant to Section 7.2(a)(i) for only the amount in excess of
the Deductible; provided, however, that the Seller Indemnifying Parties shall
not have any indemnification obligations pursuant to Section 7.2(a)(i) with
respect to any claim if the Losses relating to such claim are $25,000 or less (a
“De Minimis Claim”) regardless of whether or not the aggregate amount of all
Losses has exceeded the Deductible (it being understood that Losses incurred
with respect to any De Minimis Claim shall be a deductible for which the Seller
Indemnifying Parties shall bear no indemnification obligations and such Losses
shall not be taken into account in determining whether the Deductible has been
satisfied); and (ii) in no event shall the aggregate amount of Losses for which
the Seller Indemnifying Parties are obligated to indemnify the Buyer Indemnified
Parties pursuant to Section 7.2(a)(i) exceed $7,000,000 (the “Cap”).  The
limitations set forth in this Section 7.2(b) shall not apply in respect of any
claims for indemnification with respect to Fraud or the Fundamental Seller
Representations or pursuant to Section 7.2(a)(ii).  Notwithstanding anything to
the contrary in this Agreement, in no event shall the Seller Indemnifying
Parties be obligated to indemnify the Buyer Indemnified Parties pursuant to this
Section 7.2 for any amounts that, in the aggregate, exceed the Base Purchase
Price.

7.3Obligation of Buyer to Indemnify.

(a)Subject to the terms and conditions of this Article VII, from and after the
Closing, Hammonton Farms and Teichert agree jointly and severally to indemnify
Seller, its Affiliates and their respective managers, officers, directors,
employees, advisors (including attorneys, accountants, consultants and financial
advisors), equityholders, successors, assigns, agents and representatives
(collectively, the “Seller Indemnified Parties”) in respect of, and hold the
Seller Indemnified Parties harmless against, any and all Losses, based upon,
resulting from or otherwise in respect of: (i) any breach of any representation
or warranty made by Buyer in Article V; or (ii) any breach or nonperformance of
any covenants or agreements of Buyer in this Agreement to be performed after the
Closing.

(b)The obligation of Buyer to indemnify the Seller Indemnified Parties for
Losses pursuant to this Section 7.3 is subject to the following limitations: (i)
Buyer shall not be required to provide indemnification to any Seller Indemnified
Party pursuant to Section 7.3(a)(i) unless the aggregate amount of Losses
incurred by all the Seller Indemnified Parties in respect of any claim against
Buyer for indemnification under Section 7.3(a)(i) exceeds the Deductible, and

50

--------------------------------------------------------------------------------

 

then the Seller Indemnified Parties shall be entitled to indemnification
pursuant to Section 7.3(a)(i) for only the amount in excess of the Deductible;
provided, however, that Buyer shall not have any indemnification obligations
pursuant to Section 7.3(a)(i) with respect to any claim that is a De Minimis
Claim regardless of whether or not the aggregate amount of all Losses has
exceeded the Deductible (it being understood that Losses incurred with respect
to any De Minimis Claim shall be a deductible for which Buyer shall bear no
indemnification obligations and such Losses shall not be taken into account in
determining whether the Deductible has been satisfied); and (ii) in no event
shall the aggregate amount of Losses for which Buyer is obligated to indemnify
the Seller Indemnified Parties pursuant to Section 7.3(a)(i) exceed the
Cap.  The limitations set forth in this Section 7.3(b) shall not apply in
respect of any claims for indemnification with respect to Fraud or the
Fundamental Buyer Representations or pursuant to Section 7.3(a)(ii).
Notwithstanding anything to the contrary in this Agreement, in no event shall
Buyer be obligated to indemnify the Seller Indemnified Parties pursuant to this
Section 7.3 for any amounts that, in the aggregate, exceed the Base Purchase
Price.

7.4Notice and Opportunity to Defend.

(a)Claim Notice.  A party entitled to indemnification hereunder (an “Indemnified
Party”) shall give the indemnifying party (an “Indemnifying Party”) notice of
any matter which an Indemnified Party has determined has given or would give
rise to a right of indemnification under this Agreement, promptly, and in an
event within thirty (30) days, of such determination, stating the amount of the
Loss, if known, and method of computation thereof, and containing a reference to
the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises (such notice, a “Claim Notice”); provided,
however, that the failure to provide a Claim Notice shall not release an
Indemnifying Party from any of its obligations under this Article VII except to
the extent such party is prejudiced by such failure.

(b)Third Party Claims.  If the matter specified in the notice provided in
Section 7.4(a) relates to a Third Party Claim, then, subject to the other
provisions of this Section 7.4(b), such Indemnifying Party shall be entitled to
assume and control the defense of such Third Party Claim at its expense and
through counsel of its choice if (i) the Indemnifying Party gives notice to the
Indemnified Party that it will assume the defense of such Third Party Claim
within thirty (30) days of the receipt of such notice from the Indemnified Party
(unless earlier notice is reasonably necessary to respond in a timely manner to
such Third Party Claim, in which case the Indemnifying Party shall give such
earlier notice to the Indemnified Party), (ii) the Third Party Claim involves
only monetary damages and does not seek an injunction or other equitable relief
against an Indemnified Party (except where such non-monetary relief is not the
primary relief sought in such claim), (iii) the Indemnifying Party actively and
diligently defends the Third Party Claim, as reasonably determined by the
Indemnified Party, (iv) the Third Party Claim does not relate to any criminal
proceeding or indictment against an Indemnified Party and (v) the Third Party
Claim does not involve a matter for which the total Losses would, or would
reasonably be expected to, materially exceed an amount equal to the Base
Purchase Price.  In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, the Indemnified Party shall have the right to participate
in the defense of such Third Party Claim with counsel selected by it, and the
Indemnified Party shall cooperate with the Indemnifying Party in good faith in
such defense.  The Indemnifying Party will keep the Indemnified Party apprised
to the extent reasonably practicable of all material developments, including
settlement offers, with respect to the applicable Third Party Claim.  The fees
and disbursements of the Indemnified Party’s counsel shall be at the expense of

51

--------------------------------------------------------------------------------

 

the Indemnified Party.  If the Indemnifying Party assumes the defense of the
Third Party Claim in accordance with this Section 7.4(b), the Indemnifying Party
shall not enter into settlement of any Third Party Claim without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless the settlement of such
Third Party Claim (A) imposes no Loss on any Indemnified Party and includes a
customary full and general release of each Indemnified Party of all Losses
arising from or related to the Third Party Claim and no admission of fault or
wrongdoing by any Indemnified Party, and (B) involves only monetary damages paid
in full by the Indemnifying Party and no injunctive or other equitable relief.
Notwithstanding any other provision of this Agreement, if the Indemnifying Party
has assumed the defense of a Third Party Claim in accordance with this Section
7.4(b), no Third Party Claim may be settled by the Indemnified Party without the
prior written consent of the Indemnifying Party.  Notwithstanding any other
provision, for the absence of doubt, neither Buyer nor any of its Affiliates
nor, after the date hereof, the Acquired Companies shall have any rights with
respect to any claim by a Governmental Body against Seller or any of its
Affiliates (excluding the Acquired Companies) with respect to its or their
Taxes, it being understood that this Section 7.4 shall govern all Third Party
Claims for Taxes for which Seller would be liable under this Agreement.

(c)Assumption of Defense by Indemnified Party.  If the Indemnifying Party elects
not to assume the defense of a Third Party Claim in accordance with Section
7.4(b) or does not deliver notice of its election to assume the defense within
thirty (30) days of receipt of notice from the Indemnified Party (unless earlier
notice is reasonably necessary to respond in a timely manner to such Third Party
Claim, in which case the Indemnifying Party shall give such earlier notice to
the Indemnified Party), or in the event that any of the conditions specified in
clauses (ii) through (v) of Section 7.4(b) is or becomes unsatisfied (i) the
Indemnified Party may assume the defense of the Third Party Claim in any manner
it may reasonably deem appropriate, and the Indemnifying Party shall have the
right to participate in the defense of such Third Party Claim with counsel
selected by it (at its cost and expense); provided, that the Indemnified Party
shall not consent to the entry of any judgment or enter into any settlement
without the prior written consent of the Indemnifying Party, which consent will
not be unreasonably withheld or delayed, (ii) the Indemnifying Party will
reimburse the Indemnified Party for the reasonable and documented out-of-pocket
costs of defending against the Third Party Claim (including reasonable
attorneys’ fees and expenses for one law firm) to the extent such costs and
expenses are indemnifiable Losses hereunder, and (iii) the Indemnifying Party
will remain responsible for any Losses the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim in accordance with, and subject to the limitations of, this
Agreement (including this Article VII).  

(d)Direct Claims.  If the matter specified in the notice provided in Section
7.4(a) relates to any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity by an
Indemnified Party on account of a Loss that does not result from a Third Party
Claim (a “Direct Claim”), the Indemnifying Party shall have thirty (30) days
after its receipt of such Claim Notice to respond in writing to such Direct
Claim.  If the Indemnifying Party does not so respond within such thirty (30)
day period, the Indemnifying Party shall be deemed to have rejected such Direct
Claim, in which case the Indemnified Party shall be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.  If

52

--------------------------------------------------------------------------------

 

the Indemnifying Party in its response to such Direct Claim contests the payment
of all or part of the amount claimed, then the Indemnifying Party and
Indemnified Party shall use good faith efforts to resolve such dispute.

7.5Limitations on Liability.

(a)Inconsistencies.  Notwithstanding any other provision of this Agreement to
the contrary, the liability of Buyer and the Seller Indemnifying Parties under
this Agreement shall be limited in the manner set out in this Section 7.5.  If
there is any inconsistency between the provisions of this Section 7.5 and any
other provision of this Agreement, then the provisions of this Section 7.5 shall
prevail.

(b)Limitation of Damages.  NEITHER BUYER, SELLER NOR EAGLE MATERIALS SHALL BE
LIABLE FOR SPECIAL DAMAGES OR PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES UNDER
ANY PROVISION OF THIS AGREEMENT; provided, that the foregoing shall not limit a
Person’s ability to recover any such Losses actually paid to a third party in
connection with a Third Party Claim.  No Indemnified Party shall have any right
to assert any claim against any Indemnifying Party with respect to any Loss,
cause of action or other claim to the extent such alleged Loss is a possible or
potential Loss, cause of action or claim the Indemnified Party believes may be
asserted rather than an actual Loss, cause of action or claim that has been paid
or incurred by, or asserted in writing against, such Indemnified Party.

(c)Exclusive Remedy.  Except as set forth in Section 2.3, Section 6.10 and
Section 8.3, as expressly set forth in any Ancillary Agreement or with respect
to claims involving Fraud, following the Closing, the remedies provided in this
Article VII shall be the sole recourse of the Parties for all Losses based upon,
arising from or relating to any breach of any representation, warranty, covenant
or agreement contained in this Agreement or the Transactions.

(d)Calculation of Losses.  The amount of any claims for Losses subject to
indemnification by any Indemnifying Party under this Article VII shall be
calculated net of any amounts actually recovered by any Indemnified Party or its
Affiliates (including the Acquired Companies after the Closing) under any third
party, representation and warranty or other indemnity provisions and insurance
policies, taking into account any deductible or retention amount paid or payable
by any Indemnified Party or its Affiliates (including any Acquired
Company).  Buyer and Seller agree, as applicable, to make or cause to be made
all commercially reasonable claims for indemnification or insurance under such
third party indemnification provisions or insurance policies that may be
applicable to the matter giving rise to the indemnification claim hereunder.

(e)Gross Negligence and Willful Misconduct.  Notwithstanding any other provision
of this Agreement, in no event shall any Indemnified Party be entitled to
indemnification pursuant to this Article VII to the extent any Losses were
attributable to such Indemnified Party’s own gross negligence or willful
misconduct.

(f)No Duplication.  Buyer and the Acquired Companies shall not be entitled to
indemnification from the Seller Indemnified Parties hereunder to the extent
(i) Buyer has otherwise been compensated by reason of adjustments (pursuant to
Section 2.3) in the calculation of the Closing Purchase Price relative to what
it would have been absent such Loss, (ii) a specific

53

--------------------------------------------------------------------------------

 

liability or reserve relating to such matter has been included in the
calculation of the Final Adjustment Amount (pursuant to Section 2.3) or (iii)
for a current liability of the type included in Working Capital.

(g)Subrogation.  Upon making any payment to the Indemnified Party for any
indemnification claim pursuant this Article VII, the Indemnifying Party shall be
subrogated, to the extent of such payment, to any rights which the Indemnified
Party may have against any third parties with respect to the subject matter
underlying such indemnification claim.  The Parties shall cooperate with each
other in any notifications to insurers in respect of any claim by any Person who
is not a Party to this Agreement or an Affiliate of a Party to this
Agreement.  If Buyer obtains representation and warranty insurance, it will not
contain any subrogation rights against Seller or its Affiliates other than with
respect to claims for Fraud.  Promptly following a request by the Indemnifying
Party, the Indemnified Party will take all reasonably necessary, proper or
desirable actions to accomplish the foregoing at the Indemnifying Party’s sole
cost and expense.

Other Indemnification Matters

.  All indemnification payments under this Article VII will be deemed
adjustments to the Closing Purchase Price to the maximum extent permitted by
applicable Law.  For purposes of determining (a) whether there has been any
misrepresentation or breach of a representation or warranty and/or (b) the
amount of Losses resulting therefrom, in either case, all qualifications or
exceptions in any representation or warranty relating to or referring to the
terms “material”, “materiality”, “in all material respects”, “Material Adverse
Effect” or any similar term or phrase shall be disregarded and the
representations and warranties of the Parties contained in this Agreement shall
be read as if such terms and phrases were not included in them; provided,
however, that clauses (a) and (b) shall not apply with respect to Section
4.6(b)(i) and the terms “Material Contracts” and “Material Company IP
Agreements,” and clause (a) shall not apply to Section 4.5,
Sections 4.9(a)(iii), (vi), (vii), (xi) and (xiii), Section 4.10(a) and Section
4.22.    

Article VIII – MISCELLANEOUS

Expenses

. Except as otherwise provided in this Agreement, each Party shall bear its own
expenses incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the Transactions.

8.2Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

(a)This Agreement, and all claims or causes of action (whether in contract, tort
or otherwise) that may be based upon, arise out of or relate to this Agreement,
or the negotiation, execution or performance of this Agreement shall be governed
by, and construed and enforced in accordance with, the Laws of the State of
Delaware, without regard to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.  In addition, each of the Parties hereto (i) submits to the personal
jurisdiction of the Delaware Court of Chancery in and for New Castle County, or
in the event (but only in the event) that the Delaware Court of Chancery does
not have subject matter jurisdiction over such dispute, the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such dispute, any Delaware State court sitting in New Castle County, in the
event any dispute (whether in contract, tort or otherwise) arises out

54

--------------------------------------------------------------------------------

 

of this Agreement or the Transactions, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, and (iii) agrees that it will not bring any Legal
Proceeding relating to this Agreement or the Transactions in any court other
than the Delaware Court of Chancery in and for New Castle County, or in the
event (but only in the event) that the Delaware Court of Chancery does not have
subject matter jurisdiction over such Legal Proceeding, the United States
District Court for the District of Delaware, or in the event (but only in the
event) that such United States District Court also does not have jurisdiction
over such Legal Proceeding, any Delaware State court sitting in New Castle
County.  Each Party agrees that service of process upon such Party in any such
Legal Proceeding shall be effective if notice is given in accordance with
Section 8.6.

(b)EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR THE TRANSACTIONS.  Each Party hereto
(i) certifies that no representative, agent or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce that foregoing waiver and (ii) acknowledges
that it and the other Parties hereto have been induced to enter into this
Agreement and the Ancillary Agreements, as applicable, by, among other things,
the mutual waivers and certifications in this Section 8.2(b).

Specific Performance

. The Parties agree that irreparable damage would occur if any of the provisions
of this Agreement were not performed, or were threatened to be not performed, in
accordance with their specific terms or were otherwise breached.  Accordingly,
the Parties acknowledge and agree that, subject to this Section 8.3, the Parties
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity.

Entire Agreement; Amendments and Waivers

. This Agreement (including the Company Disclosure Schedule and Buyer Disclosure
Schedule and exhibits hereto and thereto), the Ancillary Agreements (and the
exhibits and schedules thereto) and the Confidentiality Agreement represent the
entire understanding and agreement between the Parties hereto with respect to
the subject matter hereof.  This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written agreement
signed by all Parties hereto.  No action taken pursuant to this Agreement,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any Party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

55

--------------------------------------------------------------------------------

 

Certain Interpretive Matters

. Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

(a)Calculation of Time Period.  When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded.  If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.

(b)Dollars.  Any reference in this Agreement to “$” shall mean U.S. dollars.

(c)Exhibits/Schedules.  All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.  Any capitalized terms used in any Schedule or Exhibit but
not otherwise defined therein shall be defined as set forth in this Agreement.

(d)Headings.  The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.  All references in this
Agreement to any “Article” or “Section” are to the corresponding Article or
Section of this Agreement unless otherwise specified.

(e)Usage.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.  All terms
defined in this Agreement in their singular or plural forms have correlative
meanings when used in this Agreement in their plural or singular forms,
respectively.  Unless otherwise expressly provided, the words “include,”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation.” All references to
real property rights, or rights in real property, shall be deemed to include
water rights for purposes of Sections 4.6(b)(x), 4.17, 4.22(g), 4.22(h),
4.22(i), 5.9 and 6.14.

(f)No Drafting Presumptions.  The Parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the other agreements
contemplated hereby and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the Parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

Notices

. All notices and other communications under this Agreement shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt), (b) when transmitted by electronic mail to the address
set out below for such recipient if the sender on the same day sends a
confirming copy of such notice, demand or other communication by a recognized
overnight delivery service (charges prepaid) or (c) one Business Day following
the day sent by overnight courier (with written confirmation of receipt), in
each case at the following addresses (or to such other address as a Party may
have specified by notice given to the other Party pursuant to this provision):

56

--------------------------------------------------------------------------------

 

If to Seller or Eagle Materials, to:

CCP Concrete/Aggregates LLC

c/o Eagle Materials Inc.

5960 Berkshire Lane, Suite 900

Dallas, Texas 75225

Attention: General Counsel

Email: jgraass@eaglematerials.com

 

With a copy to:

Sidley Austin LLP

2021 McKinney Avenue, Suite 2000

Dallas, Texas 75201

Attention: S. Scott Parel, Aaron Rigby

Telephone: (214) 981-3431, (214) 969-3538

Email: sparel@sidley.com, arigby@sidley.com

 

If to Buyer, to:

Teichert, Inc.
3500 American River Drive
Sacramento, CA 95864
Attention: Ron Gatto

Telephone: (916) 484-3282

Email: rgatto@teichert.com

 

With a copy to:

Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Attention:  Michael Dell
Telephone:  (415) 421-6500
Email:  mdell@sflaw.com

Severability

.  If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law or public policy, all other terms or
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the Transactions is not affected
in any manner materially adverse to any Party.  Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the Transactions are consummated as originally
contemplated to the greatest extent possible.

Binding Effect; Assignment; Third Party Beneficiaries

. This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted

57

--------------------------------------------------------------------------------

 

assigns.  Nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any person or entity not a party to this
Agreement, except that (a) the Indemnified Directors and Officers are express
third-party beneficiaries of Section 6.6, (b) the Related Parties of the Parties
(and, in the case of any Ancillary Agreement, the applicable parties thereto)
are express third-party beneficiaries of Section 8.11 and (c) the Seller
Releasees and Buyer Releasees are express third-party beneficiaries of Section
8.13(a) and Section 8.13(b), respectively.  No assignment of this Agreement or
of any rights or obligations hereunder may be made by any Party, directly or
indirectly (by operation of Law or otherwise), without the prior written consent
of the other Parties hereto (which may be withheld in their sole discretion) and
any attempted assignment without the required consents shall be void; provided,
that, in connection with the Spin-Off, without the consent of Buyer, Eagle
Materials may assign all rights and obligations under this Agreement and any
Ancillary Agreement to which it is a party to the publicly traded entity
resulting from the Spin-Off.  No assignment of any obligations hereunder shall
relieve the assigning Party hereto of any such obligations.  

Counterparts

. This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  This
Agreement or any counterpart may be executed and delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

Disclosure Schedule

. The Company Disclosure Schedule and Buyer Disclosure Schedule have been
arranged for purposes of convenience only, in sections corresponding to the
Sections of Article II, Article III, Article IV, Article V and Article VI, as
applicable.  Any exception or qualification set forth in the Company Disclosure
Schedule or Buyer Disclosure Schedule with respect to a particular
representation or warranty contained in Article IV or Article V of this
Agreement, as applicable, shall be deemed to be an exception or qualification
with respect to those other representations and warranties contained in
Article IV or Article V of this Agreement, as applicable, to which the relevance
of such exception or qualification is reasonably apparent.  To the extent that
any representation or warranty contained in Article IV or Article V of this
Agreement is limited or qualified by the materiality of the matters to which the
representation or warranty is given, the inclusion of any matter in the Company
Disclosure Schedule or Buyer Disclosure Schedule, as applicable, does not
constitute a determination by Seller that such matters are material.  In
addition, under no circumstances shall the disclosure of any matter in the
Company Disclosure Schedule or Buyer Disclosure Schedule, as applicable, where a
representation or warranty in Article IV or Article V of this Agreement, as
applicable, is limited or qualified by the materiality of the matters to which
the representation or warranty is given imply that any other undisclosed matter
having a greater value or other significance is material.  

Limitation on Recourse

. Any claim or cause of action based upon, arising out of, or related to this
Agreement, the Ancillary Agreements or the Transactions may only be brought
against Persons that are expressly named as Parties (and, in the case of any
Ancillary Agreement, the applicable parties thereto), and then only with respect
to the specific obligations set forth herein.  Other than the Parties (and, in
the case of any Ancillary Agreement, the applicable parties thereto), no Related
Party of any Party (or the applicable party to any Ancillary Agreement), and no
Related Party of a Related Party shall have any liability or obligation for any
of the representations, warranties, covenants, agreements, obligations or
liabilities of any party under this

58

--------------------------------------------------------------------------------

 

Agreement or any Ancillary Agreement or for any Legal Proceeding based on, in
respect of, or by reason of, the Transactions, in each case, whether based on
Contract, tort, fraud, strict liability, other Laws or otherwise and whether by
piercing the corporate veil, by a claim by or on behalf of a party or another
Person or otherwise.

Provision Respecting Legal Representation

.  

(a)It is acknowledged by each Party that each of Seller, the Acquired Companies
and their Affiliates have retained Sidley Austin LLP and Jeffer Mangels Butler &
Mitchell LLP (collectively, “Seller Counsel”) to act as their counsel in
connection with the Transactions and the Ancillary Agreements.  The Parties
hereby agree that, in the event that a dispute arises after the Closing between
Buyer, any Acquired Company, and/or their Affiliates, on the one hand, and
Seller and/or its Affiliates, on the other hand, Seller Counsel may represent
Seller and its Affiliates in such dispute even though the interests of Seller
and its Affiliates may be directly adverse to Buyer, the Acquired Companies or
their respective Affiliates, and even though Seller Counsel may have represented
an Acquired Company in a matter substantially related to such dispute, or may be
handling ongoing matters for Buyer, any Acquired Company or any of their
Affiliates.  Buyer further agrees that, as to all communications among Seller
Counsel, Seller, any Acquired Company, and/or any of their respective
Affiliates, or any of them, that relate primarily to the Transactions and the
Ancillary Agreements (collectively, the “Privileged Communications”), the
attorney-client privilege and the expectation of client confidence belongs to
Seller and may be controlled by Seller and shall not pass to or be claimed by
Buyer, the Acquired Companies or any of their Affiliates.  The Privileged
Communications are the property of Seller, and from and after the Closing, none
of the Acquired Companies, their Affiliates, or any Person purporting to act on
behalf of or through any Acquired Company or its Affiliates will seek to obtain
such communications, whether by seeking a waiver of the attorney-client
privilege or through other means.  As to any such Privileged Communications made
prior to the Closing, Buyer and the Acquired Companies, together with any of
their respective Affiliates, successors and assigns, further agree that no such
party may use or rely on any of the Privileged Communications in any Legal
Proceeding against or involving any of the Parties after the Closing.  The
Privileged Communications may be used by Seller in connection with any dispute
that relates in any way to the Transactions and the Ancillary
Agreements.  Notwithstanding the foregoing, in the event that a dispute arises
after the Closing between Buyer, any Acquired Company or any of their Affiliates
and any Person who is not a Party to this Agreement or an Affiliate of a Party
to this Agreement, each Acquired Company and its Affiliates may assert the
attorney-client privilege to prevent disclosure of confidential communications
by Seller Counsel, or any of them, to such non-Party or Affiliate thereof;
provided, however, that none of the Acquired Companies nor their Affiliates may
waive such privilege without the prior written consent of Seller.

(b)Subject to Section 8.12(a), Seller agrees to provide a waiver of conflicts to
the extent necessary for Buyer to engage Jeffer Mangels Butler & Mitchell LLP
following the Closing with respect to the Yuba Goldfields and related matters so
long as such engagement (i) is unrelated to the Transaction or the negotiation,
execution or performance of this Agreement or any Ancillary Agreement or (ii)
does not involve, concern or relate to any matter, including any adverse
proceeding, between Buyer, any Acquired Company, and/or their Affiliates, on the
one hand, and Seller and/or its Affiliates, on the other hand.  

59

--------------------------------------------------------------------------------

 

8.13Release.

(a)Buyer, on behalf of itself and each of its Subsidiaries (including the
Acquired Companies), and each of their respective successors and assigns, hereby
irrevocably, unconditionally and completely waives and releases and forever
discharges Seller, its Affiliates and each of their respective Related Parties
and their respective successors and assigns (such released Persons, the “Seller
Releasees”), in each case, from all demands, proceedings, causes of action,
suits, accounts, covenants, Contracts, agreements, Losses and other Liabilities
whatsoever of every name and nature, both in law and in equity, arising out of
or related to events, circumstances or actions taken by the Seller Releasees
(including the Acquired Companies) occurring or failing to occur, in each case,
at or prior to the Closing.  Buyer shall not make, and Buyer shall not permit
any of its Affiliates to make, any claim or demand, or commence any proceeding
asserting any claim or demand, including any claim of contribution or any
indemnification, against any of the Seller Releasees with respect to any
Liabilities released pursuant to this Section 8.13(a). Notwithstanding the
foregoing, this Section 8.13(a) shall not constitute a release from, waiver of,
or otherwise affect (i) any rights of Buyer or its Affiliates under this
Agreement, any Ancillary Agreement or any Liability expressly contemplated by
this Agreement, any Ancillary Agreement or any other transaction document to be
in effect between Seller and Buyer (or their respective Affiliates) after the
Closing, or any enforcement thereof, (ii) any rights of Buyer or its Affiliates
under any supply or other agreements between Seller and Buyer (or their
respective Affiliates) entered into in the ordinary course of business and
described on Section 8.13 of the Company Disclosure Schedule, or any enforcement
thereof, (iii) claims against Seller for Fraud or (iv) any right of any Buyer
Indemnified Party under Article VII.

(b)Seller, on behalf of itself and each of its Subsidiaries (other than the
Acquired Companies), and each of their respective successors and assigns, hereby
irrevocably, unconditionally and completely waives and releases and forever
discharges the Acquired Companies and their respective successors and assigns
(such released Persons, the “Buyer Releasees”), in each case, from all demands,
proceedings, causes of action, suits, accounts, covenants, Contracts,
agreements, Losses and other Liabilities whatsoever of every name and nature,
both in law and in equity, arising out of or related to events, circumstances or
actions taken by the Buyer Releasees occurring or failing to occur, in each
case, at or prior to the Closing.  Seller shall not make, and Seller shall not
permit any of its Affiliates to make, any claim or demand, or commence any
proceeding asserting any claim or demand, including any claim of contribution or
any indemnification, against any of the Buyer Releasees with respect to any
Liabilities released pursuant to this Section 8.13(b). Notwithstanding the
foregoing, this Section 8.13(b) shall not constitute a release from, waiver of,
or otherwise affect (i) any rights of Seller or its Affiliates under this
Agreement, any Ancillary Agreement or any Liability expressly contemplated by
this Agreement, any Ancillary Agreement or any other transaction document to be
in effect between Seller and Buyer (or their respective Affiliates) after the
Closing, or any enforcement thereof, (ii) any rights of Seller or its Affiliates
under any supply or other agreements between Seller and Buyer (or their
respective Affiliates) entered into in the ordinary course of business and
described on Section 8.13 of the Company Disclosure Schedule, or any enforcement
thereof, (iii) claims against Buyer for Fraud or (iv) any right of any Seller
Indemnified Party under Article VII.

** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK **

 

60

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

CCP CONCRETE/AGGREGATES LLC

 

By:


Name: D. Craig Kesler
Title:   Senior Vice President – Finance and

                  Treasurer

 

EAGLE MATERIALS INC.

 

By:


Name: D. Craig Kesler
Title:   Executive Vice President – Finance and

                 Administration and Chief Financial

                 Officer

 

 

[Signature Page to Membership Interest Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

HAMMONTON FARMS, LLC

 

By:


Name:
Title:

TEICHERT, INC.

 

By:


Name:
Title:

 

[Signature Page to Membership Interest Purchase Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF QUITCLAIM DEED

 

(See attached)

 

 